 

Exhibit 10.45

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of August 31, 2018, by
and among Applied DNA Sciences, Inc., a Delaware corporation, with headquarters
located at 50 Health Sciences Drive, Stony Brook, New York 11790 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.           The Company has authorized a new series of secured convertible
notes of the Company which notes shall be convertible into the Company’s common
stock, $0.001 par value per share (the “Common Stock”), all in accordance with
the terms of the Notes (as defined below).

 

C.           Each Buyer wishes to purchase on a several and not a joint basis,
and the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that principal amount of the Notes, in substantially the form
attached hereto as Exhibit A (the “Notes”), set forth opposite such Buyer’s name
in column (3) on the Schedule of Buyers attached hereto (which aggregate amount
for all Buyers shall be $1,650,000).

 

D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement) under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

E.           The Common Stock issued upon the conversion of the Notes shall be
known as the “Conversion Shares.”

 

F.           The Notes and the Conversion Shares are collectively referred to
herein as the “Securities.”

 

G.           The Notes will be secured by a security interest in substantially
all of the assets of the Company, as evidenced by the security agreement,
substantially in the form attached hereto as Exhibit C (the “Security
Document”), which shall be executed within five (5) Business Days of the
Closing.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.          PURCHASE AND SALE OF NOTES.

 

(a)          Purchase of Notes. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, agrees to purchase
from the Company on the applicable Closing Date (as defined below), a principal
amount of Notes as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (the “Closing”).

 

(b)          Closing. The Closing shall occur on the applicable Closing Date (as
defined below) at the offices of Pepper Hamilton LLP, 620 Eighth Avenue, New
York, NY 10018.

 

(c)          Purchase Price. The purchase price for each Buyer of the Notes to
be purchased by each such Buyer at the Closing shall be the amount set forth
opposite such Buyer’s name in column (4) of the Schedule of Buyers (the
“Purchase Price”).

 

 

 

 

(d)          Closing Date. The date and time of each Closing (each, a “Closing
Date”) shall be mutually agreed by the Company and each Buyer after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 below.

 

(e)          Delivery and Payment. On or prior to the Closing Date, each Buyer
shall pay its Purchase Price for the Notes to be issued and sold to such Buyer
at the Closing by check or wire transfer of immediately available funds to such
account or accounts of the Company as the Company shall specify, and the Company
shall deliver to each Buyer, the Notes (in the principal amounts as such Buyer
shall request) which such Buyer is then purchasing duly executed on behalf of
the Company and registered in the name of such Buyer or its designee.

 

2.          BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself and no other
Buyer that:

 

(a)          No Public Sale or Distribution. Such Buyer is (i) acquiring the
Notes and (ii) upon conversion of the Notes will acquire the Conversion Shares
issuable upon conversion of the Notes, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act.
Except as previously disclosed to the Company in writing, such Buyer (i) does
not presently have any agreement or understanding, directly or indirectly, with
any Person (defined as any individual, limited liability company, partnership,
joint venture, corporation, trust, unincorporated organization, government or
any department or agency thereof) to distribute any of the Securities, and (ii)
is not a broker-dealer registered with the SEC under the Securities Exchange Act
of 1934, as amended (the “1934 Act”), or any entity engaged in the business that
would require it to be so registered as a broker-dealer.

 

(b)          Accredited Investor Status. Such Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.

 

(c)          Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(d)          Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities,
which have been requested by such Buyer. Such Buyer and its advisors, if any,
have reviewed a copy of the Company’s most recent Annual Report on Form 10-K
(including any risk factors), Quarterly Reports on Form 10-Q (including any risk
factors), Proxy Statements on Form Def 14A and current reports on Form 8-K. Such
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Such Buyer understands that its investment in the
Securities involves a high degree of risk. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(e)          No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. Any statement to the contrary is unlawful.

 

(f)          Legends. Buyer understands that the certificates or other
instruments representing the Securities have been issued pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

 -2- 

 

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.

 

Certificates evidencing Securities shall not be required to contain the legend
set forth above or any other legend (i) while a registration statement covering
the resale of such Securities is effective under the 1933 Act, (ii) following
any sale of such Securities pursuant to Rule 144 (assuming the transferor is not
an affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 (provided that Buyer provides the Company
with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that Buyer
provides the Company with an opinion of counsel to Buyer from reputable counsel
to the effect that such sale, assignment or transfer of the Securities may be
made without registration under the applicable requirements of the 1933 Act or
(v) if such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC).

 

If a legend is not required pursuant to the foregoing, the Company shall no
later than five (5) Business Days following the delivery by Buyer to the Company
or the transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from Buyer as may
be required above in this Section 2(f), as directed by Buyer, either: (A)
provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program and such Securities are Conversion Shares,
credit the aggregate number of shares of Common Stock to which Buyer shall be
entitled to Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program or the
Securities are not shares of Common Stock, issue and deliver (via reputable
overnight courier) to Buyer, a certificate representing such Securities that is
free from all restrictive and other legends, registered in the name of Buyer or
its designee.

 

(g)          Validity; Enforcement. This Agreement, the Registration Rights
Agreement and the Security Document to which such Buyer is a party have been
duly and validly authorized, executed and delivered on behalf of such Buyer and
shall constitute the legal, valid and binding obligations of such Buyer
enforceable against such Buyer in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(h)          Residency. Such Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.

 

(i)           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, as defined below, any
valid right, interest or claim against or upon the Company for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding with a placement agent entered into by or on behalf of such Buyer.

 

(j)           Confidentiality Prior To The Date Hereof. Other than to other
Persons party to this Agreement, such Buyer has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(k)          Sold to Various Buyers. Such Buyer understands that the Notes (i)
may be sold to various Buyers in one or more Closings, (ii) will generally be
for a term of three years but may have varying maturity dates, (iii) may be
purchased by officers and directors of the Company, (iv) regardless of issue or
sale date, will be secured on a pari passu basis by the same Security Document,
and the perfection of any related security interest is not required to occur
until 30 days after the first Closing Date and (v) may be issued in a principal
amount of up to $3,500,000. In addition, Buyer understands that a majority of
the principal amount of the Notes may be purchased by the Chief Executive
Officer of the Company (the “CEO”) and as a result the CEO may have the ability
to direct the actions of the Collateral Agent, direct the approval of amendments
to the Transaction Documents and control the demand rights under the
Registration Rights Agreement.

 

 -3- 

 

 

(l)          No Independent Counsel. Such Buyer understands that Pepper Hamilton
LLP has represented the Company in the preparation of the Transaction Documents
and there is no independent counsel that has represented the Buyers.

 

3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers as of the date hereof
that:

 

(a)          Organization and Qualification. The Company is duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is formed, and has the requisite power and authorization to own its properties
and to carry on its business as now being conducted.

 

(b)          Authorization; Enforcement; Validity. The Company and its
Subsidiaries each has the corporate power and authority to enter into and
perform its obligations under this Agreement, the Notes, the Registration Rights
Agreement, the Security Document, the Transfer Agent Instructions (substantially
in the Form of Exhibit D) to which it is a party, and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and its Subsidiaries and the consummation by the Company and its Subsidiaries of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Notes, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion of the Notes, and the granting of a
security interest in the Collateral (as defined in the Security Document), have
been duly authorized by the Company’s and such Subsidiaries’ respective Board of
Directors and no further consent, or authorization is required by the Company,
such Subsidiaries, their respective Board of Directors or their respective
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company and such Subsidiaries, and constitute the
legal, valid and binding obligations of the Company and such Subsidiaries,
enforceable against the Company and such Subsidiaries in accordance with their
respective terms, except (i) the perfection of any security interest required by
the Security Document need not occur until 45 days after the first Closing Date
and (ii) as such enforceability may be limited by general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(c)          Issuance of Securities. The issuance of the Notes are duly
authorized and are free from all taxes, liens and charges with respect to the
issue thereof. As of the Closing, 660,000 shares of Common Stock shall have been
duly authorized and reserved for issuance which equals 100% of the maximum
number of shares Common Stock issuable upon conversion of the Notes. Upon
conversion in accordance with the Notes, the Conversion Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations made by each Buyer in Section 2,
the offer and issuance by the Company of the Securities is exempt from
registration under the 1933 Act.

 

(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes, the granting
of a security interest in the Collateral and reservation for issuance and
issuance of the Conversion Shares) will not (i) result in a violation of the
Certificate of Incorporation of the Company, as amended from time to time and as
in effect on the date hereof (the “Certificate of Incorporation”) or any
certificate or articles of incorporation, certificate of formation, any
certificate of designations or other charter document of any of its
Subsidiaries, or the Bylaws of the Company, as amended from time to time and as
in effect on the date hereof (the “Bylaws”), or any of its Subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of The NASDAQ Capital Market (the “Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations that would not, individually or in the
aggregate, have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated by this Agreement and the other Transaction Documents,
or on the authority or ability of the Company to perform its obligations under
the Transaction Documents.

 

 -4- 

 

 

(e)          Consents. Except for the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, the filing with the SEC of a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents, the filing of the Form D with the SEC and for such filings as shall
be required under state securities or “blue sky” laws, and the filing of any
notice with the Financial Industry Regulatory Authority, neither the Company nor
any of its Subsidiaries is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, which have not been or will not be obtained or effected
on or prior to the Closing Date, and the Company and its Subsidiaries have no
knowledge of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.

 

4.          COVENANTS.

 

(a)          Reasonable Best Efforts. Each party shall use its reasonable best
efforts timely to satisfy each of the covenants and conditions to be satisfied
by it as provided in Sections 6 and 7 of this Agreement.

 

(b)          Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, by the fourth (4th) Business Day following
the date of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement), the form of the Notes, the Registration Rights
Agreement and the Security Document) as exhibits to such filing (including all
attachments, the “8-K Filing”). As used herein, “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in The City
of New York are authorized or required by law to remain closed.

 

(c)          Reservation of Shares. So long as any Buyer owns any Securities,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 100% of the number of shares
of Common Stock issuable upon conversion of the Notes then outstanding (without
taking into account any limitations on the conversion of the Notes set forth in
the Notes).

 

(d)          Collateral Agent.

 

(i)          Corporation Service Company (“CSC”) is hereby appointed Collateral
Agent under the Security Document and each Buyer hereby authorizes CSC, in such
capacity, to act as its agent in accordance with the terms of the Security
Document and this Agreement. The provisions of this Section 4(d) are solely for
the benefit of the Buyers and the Company and its Affiliates shall not have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties under the Security Document and this
Agreement, the Collateral Agent shall act solely as an agent of Buyers and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with the Company or any of its Affiliates. The
Collateral Agent shall be obligated, and shall have the powers and rights, to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of Collateral), solely in accordance
with this Agreement and the Security Document. If any provision, duty,
obligation or right under the Security Document is in conflict with any
provision, duty, obligation or right under this Agreement then this Agreement
shall control. The Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein and in the Security
Document and such powers as are incidental thereto.

 

 -5- 

 

 

(ii)         Each Buyer irrevocably authorizes the Collateral Agent to take such
action on such Buyer’s behalf and to exercise such powers, rights and remedies
hereunder as are specifically delegated or granted to the Collateral Agent by
the terms of this Agreement and the Security Document, together with such
powers, rights and remedies as are reasonably incidental thereto. The Collateral
Agent shall have only those duties and responsibilities that are expressly
specified herein and therein. The Collateral Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. Notwithstanding any other provisions hereof or of any provision of
the Security Document, the Collateral Agent shall not have or be deemed to have
any fiduciary relationship with the Buyers or any other person or entity, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the Security Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement or the
Security Document with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.

 

(iii)        The Collateral Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, and may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument and may assume that any person or entity purporting to
give any writing, notice, advice or instruction in connection with the
provisions hereof has been duly authorized to do so. The Collateral Agent may
consult with counsel and shall be entitled to act, and shall be fully protected
in any action taken in good faith, in accordance with advice given by counsel.
The Collateral Agent shall not be liable to the Company or any of its
Affiliates, or the Buyers for any recitals or warranties herein or in the
Security Document, nor for the effectiveness, enforceability, validity or due
execution of the Security Document or any other agreement, document or
instrument, nor to make any inquiry respecting the performance by any party of
their respective obligations thereunder. Any such inquiry which may be made by
the Collateral Agent shall not obligate it to make any further inquiry or to
take any action.

 

(iv)        The Collateral Agent shall not be required to take any action which,
in the Collateral Agent’s sole and absolute judgment, could involve it in
expense or liability unless furnished with security and indemnity which it
deems, in its sole and absolute discretion, to be satisfactory. In the event the
Collateral Agent receives conflicting instructions hereunder or under any of the
Security Document, the Collateral Agent shall be fully protected in refraining
from acting until such conflict is resolved to the satisfaction of the
Collateral Agent. Neither the Collateral Agent nor any of its directors,
officers, employees or agents shall be liable, except for the Collateral Agent’s
bad faith, negligence or willful misconduct as finally determined by a court of
competent jurisdiction for any action taken or omitted under or in connection
with this Agreement, the Security Document or any other instrument or document
in connection herewith or therewith.

 

(v)         The Collateral Agent may resign or be removed by the Buyers (by a
vote of the holders of a majority of the outstanding principal of the Notes) as
Collateral Agent hereunder at any time upon at least thirty (30) days’ prior
notice. If the Collateral Agent at any time shall resign, the Buyers shall (by a
vote of the holders of a majority of the outstanding principal of the Notes),
within ten (10) days after such notice appoint a successor Collateral Agent
which shall thereupon become the Collateral Agent hereunder and under the
Security Document. If no successor Collateral Agent shall have been so
appointed, and shall have accepted such appointment, within the above time frame
the retiring Collateral Agent may appoint a successor. Upon the acceptance of
any appointment as Collateral Agent hereunder by a successor Collateral Agent,
such successor Collateral Agent shall be entitled to receive from the retiring
Collateral Agent such documents of transfer and assignment as such successor
Collateral Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations under this Agreement. After the effective date of any
retiring Collateral Agent’s resignation hereunder as collateral agent, the
provisions of this section shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Collateral Agent under this Agreement.

 

(vi)        The Collateral Agent shall not be deemed to have knowledge or notice
of the occurrence of any default unless the Collateral Agent has received a copy
of a notice thereof from a Buyer referring to this Agreement and describing such
default. In the event that the Collateral Agent receives such a notice, the
Collateral Agent shall promptly give notice thereof to the other Buyers and to
the Company. The Collateral Agent shall be permitted to take such action with
respect to any default as provided in this Agreement and the Security Document.

 

 -6- 

 

 

(vii)       Each Buyer, by its acceptance of the benefits hereof and of the
Security Document, agrees that it shall have no right individually to realize
upon any of the Collateral, it being understood and agreed by each Buyer that
all rights and remedies may be exercised solely by the Collateral Agent for the
benefit of the Buyer in accordance with the provisions of this Agreement and the
Security Document in the Collateral Agent’s sole and absolute discretion.

 

(viii)      Upon any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to its creditors
upon any dissolution or winding-up or total or partial liquidation or
reorganization of the Company, whether voluntary or involuntary or in
bankruptcy, insolvency, receivership or other proceedings including, without
limitation, all amounts received by the Collateral Agent on behalf of the
Buyers, or received by the Buyers, shall be paid by the in accordance with its
outstanding secured Obligations (as defined in the Security Document) to each of
the Buyers in accordance with clause (xii) below. Any and all amounts referred
to in this clause (viii)or any other amounts or proceeds of collateral received
by any of the Buyers shall be held in trust for the benefit of all of the
Buyers, shall be immediately delivered by the applicable Buyers to the
Collateral Agent in the amount and form received, and shall be apportioned, paid
over or delivered among the Buyers in accordance with clause (xi) of this
Agreement.

 

(ix)         Except as provided by law, the security interests in the Collateral
shall be for the ratable benefit of the Buyers, shall rank equally in priority,
none being senior or subordinate to any other. No Buyer shall contest the
validity, perfection, priority or enforceability of the lien of any other Buyer
in the Collateral. Each Buyer, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
under this Agreement, the Security Document, pursuant to applicable law, or
otherwise, it being understood and agreed by each Buyer that all rights and
remedies under this Agreement, the Security Document, pursuant to applicable
law, or otherwise, may be exercised solely by the Collateral Agent for the
benefit of Buyers in accordance with the provisions of this Agreement and the
Security Document.

 

(x)          Upon any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or total or partial liquidation or reorganization
of the Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings (each such payment, distribution and/or amount
is hereafter referred to as a “Collateral Proceeds Amount”), shall be disbursed
in accordance with clause (xi) below.

 

(xi)         Any and all Collateral Proceeds Amount and any other amounts or
proceeds of Collateral received by any of the Buyers shall be held in trust for
the benefit of all of the Buyers, shall be immediately delivered by the
applicable Buyer to the Collateral Agent in the amount and form received, and,
subject to the rights to any of the Collateral Proceeds Amount or such other
amounts or proceeds of Collateral of the holders of the other security interests
in the Collateral referred to in clause (x) above, shall be apportioned, paid
over or delivered as follows: first, to the Collateral Agent for the payment or
reimbursement of any expenses and fees of, or any other amount payable to, the
Collateral Agent hereunder or under the Security Document, and next, among the
Buyers on a pro rata basis to each in accordance with the Company’s outstanding
obligations to each of the Buyers which are secured pursuant to this Agreement.

 

5.          REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)          Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes in which the
Company shall record the name and address of the Person in whose name the Notes
have been issued (including the name and address of each transferee), the
aggregate number of Notes held by such Person, and any tax related information
required to be maintained. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b)          Transfer Agent Instructions. If a Buyer effects a sale, assignment
or transfer of the Conversion Shares, the Company shall permit the transfer, in
compliance with applicable securities laws, and shall promptly instruct its
transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the transfer agent shall issue such shares to such
Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 2(f). Any fees (with respect to the transfer
agent, counsel to the Company or otherwise) associated with the issuance of such
opinion or the removal of any legends on any of the Securities as referred to in
Section 2(f) shall be borne by the Company.

 

 -7- 

 

 

6.          CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 

(i)          Such Buyer and each other Buyer shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.

 

(ii)         Such Buyer and each other Buyer shall have delivered to the Company
the Purchase Price for the Notes being purchased by such Buyer and each other
Buyer at the Closing by check or wire transfer of immediately available funds.

 

(iii)        The representations and warranties of such Buyer and each other
Buyer shall be true and correct in all material respects as of the date hereof
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and such Buyer
and each other Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer and each
other Buyer at or prior to the Closing Date.

 

7.          CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i)          The Company shall have executed and delivered to such Buyer (A)
each of the Transaction Documents and (B) the Notes (in such principal amounts
as such Buyer shall request) being purchased by such Buyer at the Closing
pursuant to this Agreement.

 

(ii)         The Company shall have delivered to such Buyer a copy of the
Transfer Agent Instructions, substantially in the form attached hereto as
Exhibit D, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

 

(iii)        The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

(iv)        The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of the Closing
Date, by the SEC or the Principal Market from trading on the Principal Market
nor shall suspension by the SEC or the Principal Market have been threatened, as
of the Closing Date.

 

(v)         The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

 

 -8- 

 

 

8.          TERMINATION. In the event that the Closing shall not have occurred
with respect to a Buyer on or before ten (10) Business Days from the date hereof
due to the Company’s or such Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement at the close of business on such date without liability
of any party to any other party.

 

9.          MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Required Holders (as defined in the Note), and any amendment to
this Agreement made in conformity with the provisions of this Section 9(e) shall
be binding on all Buyers and holders of Securities, as applicable. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents or holders of Notes. The Company
has not, directly or indirectly, made any agreements with any Buyers relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company or otherwise.

 

 -9- 

 

 

(f)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

  If to the Company:         Applied DNA Sciences, Inc.     50 Health Sciences
Drive     Stony Brook, New York 11790     Telephone: (631) 240-8800    
Attention: Chief Financial Officer

 

  With copies to:         Pepper Hamilton LLP     620 Eighth Street, Floor 37  
  New York, NY 10018     Telephone: 212-808-2724     Attention: Merrill Kraines,
Esq.

 

  If to the Transfer Agent:         American Stock Transfer and Trust Company  
  6201 15th Ave.     Brooklyn, New York 11219     Telephone: (718) 921-8210    
Facsimile: (718) 921-8355     Attention: Vito Cirone

 

  If to the Collateral Agent:     CSC     251 Little Falls Drive     Wilmington,
DE 19808     Telephone: (866) 403-5272     Facsimile: (302) 636-5454    
Attention: [●]

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

 -10- 

 

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes). A Buyer may assign some or all
of its rights hereunder without the consent of, but upon prompt written notice
to, the Company, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)          Reliance by the Collateral Agent. The parties agree and acknowledge
that the Collateral Agent may rely on the representations, warranties,
agreements and covenants of the Company contained in this Agreement and may rely
on the representations and warranties to the respective Buyer set forth in this
Agreement as if such representations, warranties, agreements and covenants, as
applicable, were made directly to the Collateral Agent. In addition, no
representation, warranty or covenant, express or implied, is or will be made by
the Collateral Agent with respect to the Company or the transactions
contemplated by this Agreement; and no responsibility of any kind exists with
the Collateral Agent with respect to the completeness or accuracy of, or any
other matter concerning, any other information made or provided by the Company
or its representatives to the Buyer (as to diligence matters or otherwise) or
with respect to any statements made regarding any such information by the
Company, its representatives or the Collateral Agent to the Buyers.

 

(j)          Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing for a period of one (1) year from the date hereof.
Each Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

 

(k)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(l)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)          Remedies. Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(n)          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 



 

 

  

(o)          Payment Set Aside. To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p)          Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

 

[Signature Page Follows]

 

 -11- 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       APPLIED DNA SCIENCES, INC.

 

  By: /s/ Beth Jantzen     Name: Beth Jantzen     Title: Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:    

 

  By: /s/ James A. Hayward     Name: James A. Hayward     Title:

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:    

 

  By: /s/ Judith Murrah     Name: Judith Murrah     Title: Chief Information
Officer     Applied DNA Sciences, Inc.

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:   Delabarta II

 

  By: /s/ John F. Bitzer III     Name: John F. Bitzer III     Title: President

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:    

 

  By: /s/ Yacov Shamash     Name: Yacov Shamash     Title:

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:    

 

  By: /s/ Robert Catell     Name:     Title:

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 



  BUYERS:    

 

  By: /s/ Elizabeth Schmalz Ferguson     Name:     Title:

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:   The Rodgers Living Trust Dated April 7, 1995

 

  By: /s/ Jay D. Rodgers     Name: Jay D. Rodgers     Title: Trustee

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:    

 

  By: /s/ Gregg Baldwin     Name: W. Gregg Baldwin     Title:

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:    

 

  By: /s/ William W. Montgomery 8/30/2018     Name: William W. Montgomery    
Title: (private investor)    

Mr. William W. Montgomery

    34211 Seavey Loop Rd.     Eugene, OR 97405

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

  1) Purchase Agreement (including all exhibits and schedules)

 

  2) Registration Rights Agreement

 

  3) Security Agreement

 

  4) Form of Note

 

  BUYERS:    

 

  By: /s/ Johnette van Eeden     Name: Johnette van Eeden     Title:

 

[Signature Page to Securities Purchase Agreement]

 



  

 



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:    

 

  By: /s/ John Cartier     Name: John Cartier     Title:

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

SCHEDULE OF BUYERS

 

(1)  (2)   (3)   (4)   (5) Buyer  Address and
Facsimile Number   Aggregate
Principal
Amount of
Notes    Purchase
Price    Legal Representative’s
Address and
Facsimile Number  James A. Hayward  1 Emmet Dr
Stony Brook, NY 11790  $1,000,000   $2.50     Judith Murrah  8 Old Post La
Saint James, NY 11780   25,000   $2.50       Delabarta II  c/o Delaware
Corporate Management
1105 North Market Street
Suite 1300
Wilmington, DE 19801   100,000   $2.50       Yavoc Shamash  7 Quaker Hill Rd
Stony Brook, NY 11790   25,000   $2.50       Robert Catell  62 Osborne Rd
Garden City, NY 11530   25,000   $2.50       Elizabeth Schmalz Ferguson  101
Jersey Ave
Spring Lake, NJ 07762   10,000   $2.50       The Rodgers Living Trust Dated
April 7, 1995  1277 Porter Rd
Flower Mound, TX 75022   100,000   $2.50       Gregg Baldwin  3391 Ichabod Way
The Villages, FL 32163   50,000   $2.50       William Montgomery  34211 Seavey
Loop Rd
Eugene, OR 97405   200,000   $2.50       Johnette van Eeden  451 Westpark Way,
Ste 5
Euless, TX 76040   100,000   $2.50       John Cartier  PO Box ____
East Hampton, NY 11937   15,000   $2.50      

 

 

 

 

EXHIBITS

 

Exhibit A Form of Notes Exhibit B Registration Rights Agreement Exhibit C Form
of Security Agreement of the Company Exhibit D Transfer Agent Instructions

 

 

 

 

Exhibit A

 

Form of Notes

 

 

 

 

 

[FORM OF SECURED CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(ii) AND 17(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(ii) OF THIS NOTE.

 

Applied DNA Sciences, Inc.

 

Secured Convertible Note

 

Issuance Date: August 31, 2018 Original Principal Amount: U.S. $___________  
Interest Rate per Annum: 6.00%    

FOR VALUE RECEIVED, Applied DNA Sciences, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to [___________________] or registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Issuance Date
(the “Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), the Maturity Date, acceleration, redemption,
conversion or otherwise (in each case in accordance with the terms hereof). This
Secured Convertible Note (including all Secured Convertible Notes issued in
exchange, transfer or replacement hereof, this “Note”) is one of an issue of
Secured Convertible Notes issued pursuant to the Securities Purchase Agreement
on multiple Closing Dates (collectively, the “Notes” and such other Secured
Convertible Notes, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 26.

 

1.           PAYMENTS OF PRINCIPAL. Subject to the conversion of the Principal
and accrued and unpaid Interest (as defined below) into Conversion Shares
pursuant to Section 8 hereof, on the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest. The “Maturity Date” shall be August 30, 2021. At any time the
Company may prepay any portion or all of the outstanding Principal amount of
this Note and any accrued and unpaid Interest.

 

2.           INTEREST; INTEREST RATE.

 

(a)          Interest on this Note shall commence accruing on the Issuance Date
and shall be computed on the basis of a 360-day year comprised of twelve thirty
day months and shall be payable in arrears semi-annually on February 28th and
August 31st during the period beginning on the Issuance Date and ending on, and
including, the Maturity Date or the Conversion Date, as the case may be (the
“Interest Date”). Subject to the conversion of the accrued and unpaid Interest
into Conversion Shares pursuant to Section 8 hereof, Interest shall be payable
on the Interest Date to the record holder of this Note on the Interest Date, in
cash.

 

(b)          From and after the occurrence and during the continuance of an
Event of Default, the Interest Rate shall be increased to 10% per annum, or the
maximum rate permissible by law, whichever is less. In the event that such Event
of Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default.

 

 Exhibit A-1 

 

 

(c)          Notwithstanding any provision in this Note to the contrary, through
the Maturity Date, at the option of the Company in lieu of paying in cash the
interest accrued to any Interest Date, any accrued but unpaid interest shall be
capitalized and added as of such Interest Date to the principal amount of this
Note (the “PIK Amount”). Such PIK Amount shall bear interest from the applicable
Interest Date at the same rate per annum and be payable in the same manner as in
the case of the original principal amount of this Note and shall otherwise be
treated as principal of this Note for all purposes. From and after each Interest
Date, the principal amount of this Note shall, including with respect to
Conversion Amount, without further action on the part of the Company or the
Holder, be deemed to be increased by the PIK Amount so capitalized and added to
principal in accordance with the provisions hereof.

 

3.           CONVERSION OF NOTES. This Note shall be convertible into Conversion
Shares, on the terms and conditions set forth in this Section 3.

 

(a)          Conversion Right. At any time or times on or after the Issuance
Date, the Holder shall be entitled to convert any portion of the outstanding and
unpaid Conversion Amount (as defined below) into fully paid and nonassessable
Conversion Shares in accordance with Section 3(c), at the Conversion Rate (as
defined below). The Company shall not issue any fraction of a Conversion Share
upon any conversion. If the issuance would result in the issuance of a fraction
of a Conversion Share, the Company shall round such fraction of a Conversion
Share up to the nearest whole share. The Company shall pay any and all transfer,
stamp and similar taxes that may be payable with respect to the issuance and
delivery of Conversion Shares upon conversion of any Conversion Amount; provided
that the Company shall not be required to pay any tax that may be payable in
respect of the issuance and delivery of Conversion Shares to any Person other
than the Holder or with respect to any income tax due by the Holder with respect
to such Conversion Shares.

 

(b)          Conversion Rate. The number of Conversion Shares issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i)          “Conversion Amount” means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, plus all accrued and unpaid Interest on any Conversion Amount up to
and including the Conversion Date (as defined below).

 

(ii)         “Conversion Price” means USD $2.50.

 

(c)          Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into
Conversion Shares on any date (a “Conversion Date”), the Holder shall (A)
transmit by facsimile or email (by attachment in PDF format) (or otherwise
deliver), for receipt on or prior to 11:59 p.m., New York Time, on such date, a
copy of an executed notice of conversion in the form attached hereto as Exhibit
I (the “Conversion Notice”) to the Company and (B) if required by Section
3(c)(ii), surrender this Note to a common carrier for delivery to the Company as
soon as practicable on or following such date (or an indemnification undertaking
with respect to this Note in the case of its loss, theft or destruction). On or
before the first Business Day following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile or email (by attachment in PDF
format) a confirmation (the “Conversion Confirmation”) of receipt of such
Conversion Notice to the Holder and the Company’s Transfer Agent. Any Conversion
Confirmation delivered by the Company shall confirm the Conversion Amount. On or
before the fifth Business Day following the date of receipt of a Conversion
Notice, the Company shall, provided that the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, credit such aggregate number
of Conversion Shares to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit/Withdrawal as
Custodian system. If the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program or if a Holder otherwise requests, the
Company shall issue and deliver (via reputable overnight courier) to the address
as specified in the Conversion Notice, a certificate, registered in the name of
the Holder or its designee, for the number of Conversion Shares to which the
Holder shall be entitled. If this Note is physically surrendered for conversion
as required by Section 3(c)(ii) and the outstanding Principal of this Note is
greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than five
Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 17(d)) representing
the outstanding Principal not converted. The Person or Persons entitled to
receive the Conversion Shares issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such Conversion
Shares on the Conversion Date.

 

 Exhibit A-2 

 

 

(ii)         Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of principal and interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 17. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Principal amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal and Interest converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

 

4.           RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Event of Default. Each of the following events shall constitute an
“Event of Default:”

 

(i)          the suspension from trading or failure of the Common Stock to be
listed on an Eligible Market for a period of five consecutive Trading Days or
for more than an aggregate of ten Trading Days in any 365-day period;

 

(ii)         the delisting of the Company’s Common Stock from the Principal
Market;

 

(iii)        the Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note or any other
Transaction Document (as defined in the Securities Purchase Agreement) or any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby to which the
Holder is a party, except, in the case of a failure to pay Interest and other
amounts when and as due, in which case only if such failure continues for a
period of at least three Business Days;

 

(iv)        the Company or any of its Subsidiaries, pursuant to or within the
meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law for
the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

 

(v)         any proceeding is instituted against the Company or any of its
Subsidiaries in an involuntary case, or a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that (A) appoints a Custodian of the
Company or any of its Subsidiaries for all or substantially all of its property
or (B) orders the liquidation of the Company or any of its Subsidiaries and, in
each case, such order or decree is not dismissed or stayed within thirty days of
such entry;

 

(vi)        the Company shall fail to perform or observe any covenant, agreement
or other obligation contained in any Transaction Document on its part to be
performed or observed and such failure shall remain unremedied for a period of
ten Business Days;

 

(vii)       the Security Agreement shall, for any reason, after the perfection
date specified in the Securities Purchase Agreement, cease to create a valid,
enforceable and perfected first priority security interest and Lien in any of
the Collateral (as defined in the Security Agreement) purported to be covered
thereby, or the Company shall so state in writing, or the Company shall in any
way challenge, or shall bring any proceeding which shall in any way challenge,
the prior valid, enforceable or perfected status of such security interest or
Lien or the validity or enforceability thereof;

 

(b)          Remedies. Upon the occurrence of an Event of Default, the Company
shall within five Business Days deliver written notice thereof via facsimile or
email and overnight courier (an “Event of Default Notice”) to the Holder. At any
time after the earlier of the Holder’s receipt of an Event of Default Notice and
the Holder becoming aware of an Event of Default, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem and, in the case the Holder has not received an Event of
Default Notice, the Event of Default of which the Holder has become aware. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company at a price equal to the sum of the
Conversion Amount to be redeemed together with accrued and unpaid Interest with
respect to such Conversion Amount (the “Event of Default Redemption Price”).
Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 12. To the extent redemptions required by this Section
4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 4(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.

 

 Exhibit A-3 

 

  

5.           RIGHTS UPON FUNDAMENTAL TRANSACTION; CHANGE OF CONTROL.

 

(a)          Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking to the
Notes, and satisfactory to the Required Holders. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of the Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of the Company’s Common Stock (or
other securities, cash, assets or other property) issuable upon the conversion
or redemption of the Notes prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity
(including its Parent Entity), as adjusted in accordance with the provisions of
this Note. The provisions of this Section 5 shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion or redemption of this Note.

 

(b)          Redemption Right. No sooner than fifteen days nor later than ten
days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile or email and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice and ending twenty Trading Days
after the date of the consummation of such Change of Control, the Holder may
require the Company to redeem all or any portion of this Note by delivering
written notice thereof (“Change of Control Redemption Notice”) to the Company,
which Change of Control Redemption Notice shall indicate the Conversion Amount
the Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5 shall be redeemed by the Company in cash at a price
equal to the Conversion Amount being redeemed plus any accrued and unpaid
interest on the Conversion Amount being redeemed (the “Change of Control
Redemption Price”). Redemptions required by this Section 5(b) shall be made in
accordance with the provisions of Section 12. To the extent redemptions required
by this Section 5(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 5(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder.

 

6.           RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a)          Purchase Rights. If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

 Exhibit A-4 

 

 

(b)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the
Conversion Shares receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such
Conversion Shares had such Conversion Shares been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the Conversion Shares otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Required Holders. The provisions of
this Section 6 shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

7.           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)          Stock Dividends and Stock Splits. If the Company, at any time while
this Note is outstanding (A) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Note), or (B) subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time while this Note is outstanding: combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock as the case may be, into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately modified.

 

(b)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

 

8.           COMPANY’S RIGHT OF MANDATORY CONVERSION.

 

(a)          Mandatory Conversion. If the price of the Company’s Common Stock
shall remain at a closing price of $3.50 or more for a period of twenty
consecutive Trading Days, the Company shall have the right to require the Holder
to convert all, or any part, of the Conversion Amount of this Note into fully
paid, validly issued and nonassessable shares of Common Stock in accordance with
Section 3(c) hereof at the Conversion Rate with respect to the Conversion Amount
(the “Mandatory Conversion”). The mechanics of conversion set forth in Section
3(c) shall apply to any Mandatory Conversion as if the Company and the Transfer
Agent had received from the Holder on the Mandatory Conversion Date a Conversion
Notice with respect to the Conversion Amount being converted pursuant to the
Mandatory Conversion.

 

9.           SECURITY. This Note and the Other Notes are secured to the extent,
within the time and in the manner set forth in the Security Documents (as
defined in the Securities Purchase Agreement).

 

10.         NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all reasonable action as may be required to
protect the rights of the Holder of this Note.

 

11.         RESERVATION OF AUTHORIZED SHARES.

 

(a)          Reservation. The Company shall reserve out of its authorized and
unissued stock a number of shares of Common Stock or other securities issuable
upon conversion of the Notes, as the case may be, for each of the Notes equal to
100% of the Conversion Rate with respect to the Conversion Amount of each such
Note as of the Issuance Date (such applicable amount, the “Required Reserve
Amount”). The Company shall increase the Required Reserved Amount in proportion
to any increase in the outstanding principal amount of the Note resulting from a
PIK amount.

 

 Exhibit A-5 

 

 

(b)          Insufficient Authorized Shares. If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock or other securities issuable
upon conversion of the Notes, as the case may be, to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock or other securities issuable upon conversion of the Notes, as the
case may be, equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock or other securities
issuable upon conversion of the Notes, as the case may be, to an amount
sufficient to allow the Company to reserve the Required Reserve Amount for the
Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as reasonably practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than sixty days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock or, if required by applicable law, other securities
issuable upon conversion of the Notes, as the case may be. In connection with
such meeting, the Company shall provide each stockholder with a proxy statement
and shall use its reasonable efforts to solicit its stockholders’ approval of
such increase in authorized shares of Common Stock or, if required by applicable
law, other securities issuable upon conversion of the Note, as the case may be,
and to cause its board of directors of the Company to recommend to the
stockholders that they approve such proposal.

 

12.         HOLDER’S REDEMPTIONS.

 

(a)          Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price or the Change of Control Redemption Price (together,
the “Redemption Price”) to the Holder within five Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice or Change
of Control Redemption Notice (together, the “Redemption Notice”). In the event
of a redemption of less than all of the Conversion Amount of this Note, the
Company shall promptly cause to be issued and delivered to the Holder a new Note
(in accordance with Section 17(d)) representing the outstanding Principal which
has not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price has not been paid. Upon the Company’s receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, and (y) the Company shall immediately return this Note, or
issue a new Note (in accordance with Section 17(d)) to the Holder representing
the sum of such Conversion Amount to be redeemed together with accrued and
unpaid Interest with respect to such Conversion Amount.

 

(b)          Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b), the Company shall immediately, but no
later than one Business Day of its receipt thereof, forward to the Holder by
facsimile or email a copy of such notice.

 

13.         VOTING RIGHTS. The Holder shall have no voting rights as the holder
of this Note, except as required by law, including, but not limited to, the
Delaware General Corporation Law, and as expressly provided in this Note.

 

14.         COVENANTS. So long as this Note is outstanding:

 

(a)          Rank. All payments due under this Note shall rank pari passu with
all Other Notes.

 

(b)          Certificate of Incorporation and Bylaws. Except as set forth in
Section 11(b), the Company shall not amend its Certificate of Incorporation or
Bylaws without the prior written consent of the Required Holders (which consent
shall not be unreasonably withheld).

 

(c)          Use of Proceeds.  The Company will use the proceeds from the sale
of the Notes for general working capital purposes.

 

15.         VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote
of the Required Holders at a meeting duly called for such purpose or the written
consent without a meeting shall be required for any change or amendment to this
Note or the Other Notes. In no event shall any amendment, modification or waiver
be made to this Note which would adversely effect the Holder without the written
consent of the Holder.

 

16.         TRANSFER. This Note and any Conversion Shares issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement and applicable securities laws.

 

 Exhibit A-6 

 



 

17.         REISSUANCE OF THIS NOTE.

 

(a)          Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Sections
16 and 17(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 17(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(ii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 17(d)) representing the outstanding Principal.

 

(c)          Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

(d)          Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 17(a) or Section 17(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest on the Principal and Interest of this Note, from the Issuance Date.

 

18.         Remedies, Characterizations, Other Obligations, Breaches And
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

19.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

 

20.         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and all the holders of the Notes and shall not be
construed against any person as the drafter hereof. The headings of this Note
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

 

21.         FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

 Exhibit A-7 

 

 

22.         NOTICES; PAYMENTS.

 

(a)          Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of the Company
and sent via overnight courier service to such Person at such address as
previously provided to the Company in writing (which address, in the case of
each of the holders of the Notes, shall initially be as set forth on the
Schedule of Buyers attached to the Securities Purchase Agreement); provided that
the Holder may elect to receive a payment of cash via wire transfer of
immediately available funds by providing the Company with prior written notice
setting out such request and the Holder’s wire transfer instructions. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day and, in the case of any Interest Date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
Interest due on such date. Any amount of Principal or other amounts due under
the Transaction Documents, other than Interest, which is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of fifteen percent (15%) per annum,
or the maximum rate permissible by law, which is less, from the date such amount
was due until the same is paid in full (“Late Charge”).

 

23.         CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

24.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.

 

25.         GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 Exhibit A-8 

 

  

26.         CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)           “Bloomberg” means Bloomberg Financial Markets.

 

(b)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(c)          “Change of Control” means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

 

(d)          “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

 

(e)          “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement which corresponds to the date this Note and the Other Notes
were initially issued pursuant to the terms of the Securities Purchase
Agreement.

 

(f)          “Common Stock” means shares of the Company’s common stock, $0.001
par value per share.

 

(g)          “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(h)          “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 

(i)          “Conversion Shares” means, shares of Common Stock issuable upon
conversion of this Note.

 

(j)          “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., the NYSE Amex, The Nasdaq Global Select Market, The Nasdaq
Global Market, The Nasdaq Capital Market, or any market that is a successor to
any of the foregoing.

 

(k)          “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person (other than the Holder) to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of the outstanding shares of Voting Stock (not
including any shares of Voting Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or (v)
reorganize, recapitalize or reclassify its Common Stock or (vi) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% of the aggregate
Voting Stock of the Company.

 

 Exhibit A-9 

 

 

(l)          “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(m)         “Interest Rate” means, 6.00% per annum, subject to adjustment as set
forth in Section 2(b) hereof.

 

(n)          “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(o)          “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(p)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(q)          “Principal Market” means the NASDAQ Capital Market.

 

(r)           “Required Holders” means the holders of Notes representing at
least a majority of the aggregate principal amount of the Notes then
outstanding.

 

(s)          “SEC” means the United States Securities and Exchange Commission.

 

(t)          “Securities Purchase Agreement” means that certain securities
purchase agreement dated as of the Subscription Date by and among the Company
and the initial holders of the Notes pursuant to which the Company issued the
Notes.

 

(u)           “Subscription Date” means August 31, 2018.

 

(v)         “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person’s Parent Entity.

 

(w)          “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

 

(x)          “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).

 

27.         DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within four Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

 

[Signature Page Follows]

 

 Exhibit A-10 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

        APPLIED DNA SCIENCES, INC.             By:       Name:       Title:  

 

[signature page to Form of Secured Convertible Note]

 

 

 

 

EXHIBIT I

 

APPLIED DNA SCIENCES, INC.
CONVERSION NOTICE

 

Reference is made to the Secured Convertible Note (the “Note”) issued to the
undersigned by Applied DNA Sciences, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
Conversion Shares (as defined in the Note) of the Company, as of the date
specified below.

 

  Date of Conversion:  

 

  Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:

 

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Conversion Amount of the Note is
being converted in the following name and to the following address:

 

  Issue to:                          

 

  Facsimile Number:  

 

  Authorization:  

 

  By:  

 

  Title:  

 

Dated:  

 

  Account Number:     (if electronic book entry transfer)

 

  Transaction Code Number:     (if electronic book entry transfer)

  

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
[●], 2018 from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company.

        APPLIED DNA SCIENCES, INC             By:       Name:       Title:  

 

 

 

 

Exhibit B

 

Registration Rights Agreement

 

 

 

   

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 31, 2018,
by and among Applied DNA Sciences, Inc., a Delaware corporation, with
headquarters located at 50 Health Sciences Drive, Stony Brook, New York 11790
(the “Company”), and the undersigned buyers (each, a “Buyer”, and collectively,
the “Buyers”).

 

WHEREAS:

 

A. In connection with the Securities Purchase Agreement, dated as of August 31,
2018, by and among the Company and the Buyers (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
each Buyer senior secured convertible notes of the Company (the “Notes”), which
may, among other things, be convertible into shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock,” as converted, the
“Conversion Shares”) in accordance with the terms of the Notes.

 

B. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.           Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

a.           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.

 

b.           “Effective Date” means the date the Registration Statement (as
defined below) is declared effective by the SEC.

 

c.           “Effectiveness Deadline” means, with respect to any registration
statement required to be filed to cover the resale by the Investors of the
Registrable Securities pursuant to Section 2, 45 days after the Filing Date, or
if there is a review of the Registration Statement by the SEC, 90 days after the
Filing Date.

 

d.           “Filing Date” means, with respect to any registration statement
required to be filed to cover the resale by the Investors of the Registrable
Securities pursuant to Section 2, the date on which such registration statement
is filed with the SEC.

 

 Exhibit B-1 

 

  

e.           “Filing Deadline” means with respect to any registration statement
required to be filed to cover the resale by the Investors of the Registrable
Securities pursuant to Section 2, 60 days following the Demand Registration
Request (as defined below), unless the Demand Registration Request is made after
the end of the fiscal year but before the financial statements for such fiscal
year are available, in which case the Filing Deadline means the later of (i) 10
Business Days following the availability of the financial statements for the
year ended September 30, 2018 and (ii) 60 days following the Demand Registration
Request.

 

f.            “Investor” means a Buyer or any transferee or assignee thereof to
whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

 

g.           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

h.           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415 and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

 

i.            “Registrable Securities” means (i) the Conversion Shares issued or
issuable upon conversion or redemption of the Note and (ii) any share capital of
the Company issued or issuable with respect to the Conversion Shares or the
Notes as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise.

 

j.            “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.

 

k.          “Required Holders” means the holders of at least a majority of the
Registrable Securities.

 

l.            “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.

 

m.           “SEC” means the United States Securities and Exchange Commission.

 

 Exhibit B-2 

 

  

2.          Registration.

 

a.           Demand Registration. Subject to the terms and conditions of this
Agreement, if, at any time following the receipt by the Company of a Conversion
Notice, as defined in the Securities Purchase Agreement, or a mandatory
conversion pursuant to Section 8 of the Form of Note, the Company receives a
written request from the Required Holders that the Company register under the
1933 Act any of the Registrable Securities held by the Required Holders (such a
written request being hereinafter referred to as a “Demand Registration
Request”), the Company shall file, as promptly as reasonably practicable but no
later than the Filing Deadline, a registration statement under the 1933 Act
covering all of the Registrable Securities. The Registration Statement shall be
on Form S-1 or any similar long-form registration statement. The Registration
Statement shall contain the “Selling Shareholders” and “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit B. The Company
shall use its reasonable efforts to cause the registration statement to be
declared effective or otherwise to become effective under the 1933 Act as soon
as reasonably practicable but, in any event, no later than the Effectiveness
Deadline. By 9:30 am on the date following the Effective Date, the Company shall
file with the SEC in accordance with Rule 424 under the 1933 Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement.

 

b.           Eligibility for Form S-3. If the Company is eligible to use Form
S-3, or any similar short-form registration statement, to register the
Registrable Securities, then the Company may use Form S-3 in lieu of Form S-1.

 

3.          Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2, the Company will use its reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

 

a.           The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
reasonable efforts to cause such Registration Statement relating to the
Registrable Securities to become effective as soon as reasonably practicable
after such filing (but in no event later than the Effectiveness Deadline). The
Company shall keep each Registration Statement effective pursuant to Rule 415 at
all times until the earlier of (i) the date as of which the Investors may sell
all of the Registrable Securities covered by such Registration Statement without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading. The term “reasonable efforts” shall mean, among other
things, that the Company shall submit to the SEC, within five (5) Business Days
after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on a particular Registration Statement, as the
case may be, and (ii) the approval of Investors whose Registrable Securities are
included in such Registration Statement (which approval is immediately sought),
a request for acceleration of effectiveness of such Registration Statement to a
time and date, subject to acceptance by the SEC, not later than five (5)
Business Days after the submission of such request.

 

 Exhibit B-3 

 

  

b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-Q, Form 10-K, or any analogous
report under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC as soon as reasonably practicable after the 1934 Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.

 

c.           The Company shall use its reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by the Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (w) make any change to its certificate of incorporation or bylaws,
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify each
Investor of the Registrable Securities covered by a Registration Statement of
the receipt by the Company of any notification with respect to the suspension of
the registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of notice of the initiation or threatening of any proceeding for
such purpose.

 

 Exhibit B-4 

 

  

d.           The Company shall notify each Investor of the Registrable
Securities covered by a Registration Statement in writing of the happening of
any event, as promptly as reasonably practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
deliver such number of copies of such supplement or amendment to such Investor
as such Investor may reasonably request. The Company shall also promptly notify
each Investor of the Registrable Securities covered by a Registration Statement
in writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each such Investor by facsimile or e-mail on
the same day of such effectiveness), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

e.           The Company shall use its reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.

 

f.            If any Investors of the Registrable Securities covered by a
Registration Statement is required under applicable securities laws to be
described in the Registration Statement as an underwriter, at the reasonable
request of such Investor, the Company shall furnish to such Investor, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as an Investor may reasonably request (i) a letter, dated
as of such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to
such Investor, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering,
addressed to such Investor.

 

g.           The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor of the Registrable Securities covered by
a Registration Statement is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at such Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

 

 Exhibit B-5 

 

  

h.           The Company shall use its reasonable efforts either to (i) cause
all of the Registrable Securities covered by a Registration Statement to be
listed or quoted on each securities exchange, bulletin board or quotation system
on which securities of the same class or series issued by the Company are then
listed or quoted.

 

i.            The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.

 

j.            If requested by an Investor of the Registrable Securities covered
by a Registration Statement, the Company shall (i) as soon as reasonably
practicable incorporate in a prospectus supplement or post-effective amendment
such information as such Investor reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as reasonably practicable make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as reasonably practicable, supplement or make
amendments to any Registration Statement if reasonably requested by such
Investor holding any Registrable Securities.

 

k.          The Company shall use its reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

l.            The Company shall otherwise use its reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

m.           Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

 Exhibit B-6 

 

  

n.           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company otherwise required (a “Grace Period”); provided that no Grace Period
shall exceed ten (10) consecutive days and during any three hundred sixty five
(365) day period such Grace Periods shall not exceed an aggregate of forty (40)
days and the first day of any Grace Period must be at least five (5) trading
days after the last day of any prior Grace Period (each, an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(f) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(e) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale and delivered a copy of the prospectus included as part of the
Registration Statement (unless an exemption from such prospectus delivery
requirement exists) prior to the Investor’s receipt of the notice of a Grace
Period and for which the Investor has not yet settled.

 

4.          Obligations of the Investors.

 

a.           At least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Investor
whose Registrable Securities are to be included in a Registration Statement in
writing of the information the Company requires from each such Investor. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

 

b.           Each Investor whose Registrable Securities are to be included in a
Registration Statement agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder.

 

c.           Each Investor whose Registrable Securities are to be included in a
Registration Statement agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) or the first
sentence of 3(e) or receipt of notice that no supplement or amendment is
required.

 

d.           Each Investor whose Registrable Securities are to be included in a
Registration Statement covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

 Exhibit B-7 

 

  

5.          Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.

 

6.          Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor whose Registrable
Securities are included in a Registration Statement, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor whose Registrable Securities are included in a
Registration Statement within the meaning of the 1933 Act or the 1934 Act (each,
an “Indemnified Person”), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, reasonable attorneys’ fees, amounts
paid in settlement or expenses, joint or several, (collectively, “Claims”)
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or (iv) any violation of this Agreement (the matters in
the foregoing clauses (i) through (iv) being, collectively, “Violations”).
Subject to Section 6(c), the Company shall reimburse the Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto, if such prospectus was timely made available by the Company pursuant to
Section 3(c) and (ii) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

 

 Exhibit B-8 

 

  

b.           In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an “Indemnified Party”), against any Claim or Indemnified Damages to which any
of them may become subject, under the 1933 Act, the 1934 Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
“Violation”, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.

 

 Exhibit B-9 

 

  

c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or Claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.          Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

 Exhibit B-10 

 

  

8.          Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 

a.           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

c.           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

9.          Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

10.        Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 

 Exhibit B-11 

 

  

11.        Miscellaneous.

 

a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the such record owner of such Registrable Securities.

 

b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

Applied DNA Sciences, Inc.

50 Health Sciences Drive, Suite 113

Stony Brook, New York 11790

Telephone: (631) 240-8800

Attention: Chief Financial Officer

 

With copies to:

 

Pepper Hamilton LLP

620 Eighth Avenue, 37th Floor

New York, NY 10018

Telephone: (212) 808-2711

Facsimile: (212) 658-9982

Attention: Merrill Kraines, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

 Exhibit B-12 

 

  

c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

d.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

e.           This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

f.            Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

 

g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

h.           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 

 Exhibit B-13 

 

  

i.            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

j.            All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.

 

k.          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

l.            This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

m.           The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

[Signature Page Follows]

 

 Exhibit B-14 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  COMPANY:             APPLIED DNA SCIENCES, INC.             By:       Name:
Beth Jantzen       Title: Chief Financial Officer  

 

 Exhibit B-15 

 

  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

        [BUYERS]:             By:       Name:       Title:  

 

 Exhibit B-16 

 

  

SCHEDULE OF BUYERS

 

Buyer   Buyer’s Address and
Facsimile Number  

Buyer’s Representative’s
Address

and Facsimile Number

                   

 

 Exhibit B-17 

 

  

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

American Stock Transfer and Trust Company

Operations Center

6201 15th Ave., Third Floor

Brooklyn, New York 11219

Telephone: (718) 921-8210

Attention: [●]

 

Re: APPLIED DNA SCIENCES, INC.

 

Ladies and Gentlemen:

 

We are counsel to Applied DNA Sciences, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of [●], 2018 (the “Securities Purchase
Agreement”), entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders secured convertible notes (the “Notes”) which are convertible into the
Company’s common stock, $0.001 par value per share (the “Common Stock”).
Pursuant to the Securities Purchase Agreement, the Company also has entered into
a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issuable
upon conversion of the Notes under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on _______, 201_, the Company filed a Registration Statement
on Form S-1 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling shareholder thereunder.

 

In connection with the foregoing, we advise you that the SEC has entered an
order declaring the Registration Statement effective under the 1933 Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, based upon our review of the list of current stop orders available on
the SEC’s website, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the 1933 Act pursuant to the Registration Statement.

 

 Exhibit B-18 

 

  

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated [●],
2018, provided at the time of such reissuance, the Company has not otherwise
notified you that the Registration Statement is unavailable for the resale of
the Registrable Securities.

 

  Very truly yours,             [ISSUER’S COUNSEL]             By:             
    CC: [LIST NAMES OF HOLDERS]      

 

 Exhibit B-19 

 

  

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling shareholders are those
issuable upon conversion of the secured convertible notes. We are registering
the shares of common stock in order to permit the selling shareholders to. offer
the shares for resale from time to time. [Except for the ownership of the
secured convertible notes, the selling shareholders have not had any material
relationship with us within the past three years.]

 

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
shareholders. The second column lists the number of shares of common stock
beneficially owned by each selling shareholder, based on its ownership of the
shares of the secured convertible notes, as of ________, 2018, assuming
conversion of all secured convertible notes held by the selling shareholders on
that date, without regard to any limitations on conversions and/or redemptions
of the secured convertible notes.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling shareholders.

 

The fourth column assumes the sale of all of the shares offered by the selling
shareholders pursuant to this prospectus.

 

 Exhibit B-20 

 

  

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon conversion of the
secured convertible notes to permit the resale of these shares of common stock
by the holders of the secured convertible notes from time to time after the date
of this prospectus. We will not receive any of the proceeds from the sale by the
selling shareholders of the shares of common stock. We will bear all fees and
expenses incident to our obligation to register the shares of common stock.

 

The selling shareholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales;

 

·sales pursuant to Rule 144;

 

 Exhibit B-21 

 

  

·broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

If the selling shareholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling shareholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling shareholders may pledge or grant a security interest in some or all
of the secured convertible notes or shares of common stock owned by them and, if
they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell the shares of common stock from time to time
pursuant to this prospectus or any amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended, amending, if necessary, the list of selling shareholders to include the
pledgee, transferee or other successors in interest as selling shareholders
under this prospectus. The selling shareholders also may transfer and donate the
shares of common stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

 

The selling shareholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

 Exhibit B-22 

 

  

There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[_______] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

 

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.

 

 Exhibit B-23 

 

  

Exhibit C

 

Form of Security Agreement of the Company

 

 

 

 

 

Form of

 

SECURITY AGREEMENT

 

dated ____________, 2018

 

by

 

the Grantor referred to herein

 

as Grantor

 

to

 

Delaware Trust Company

 

as Collateral Agent

 

 

 

 

table of contents

 



    PAGE       Section 1. Grant of Security 2       Section 2. Security for
Obligations 5       Section 3. Grantor Remains Liable 6       Section 4.
Delivery and Control of Security Collateral 6       Section 5. Maintaining the
Account Collateral 7       Section 6. Representations and Warranties 7      
Section 7. Further Assurances 10       Section 8. As to Equipment and Inventory
11       Section 9. As to Books and Records 11       Section 10. Insurance 12  
    Section 11. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts 12       Section 12. As to Intellectual
Property Collateral 13       Section 13. Voting Rights; Dividends; Etc. 13      
Section 14. As to Letter-of-Credit Rights 14       Section 15. Commercial Tort
Claims 15       Section 16. Transfers and Other Liens; Additional Shares 15    
  Section 17. Collateral Agent Appointed Attorney in Fact 15       Section 18.
Collateral Agent May Perform 16       Section 19. The Collateral Agent’s Duties
16       Section 20. Remedies 17       Section 21. Indemnity and Expenses 19    
  Section 22. Amendments; Waivers; Additional Grantors; Etc. 19       Section
23. Notices, Etc. 20



 

 2 

 

  

Section 24. Continuing Security Interest 20       Section 25. Release;
Termination. 20       Section 26. Execution in Counterparts 20       Section 27.
Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. 21

 

Schedules:

 

Schedule I - Investment Property Schedule II - Deposit Accounts Schedule III -
Assigned Agreements Schedule IV - Intellectual Property Schedule V - Commercial
Tort Claims Schedule VI - Location, Chief Executive Office, Type of
Organization, Jurisdiction of Organization and Organizational Identification
Number Schedule VII - Changes in Name, Location, Etc. Schedule VIII - Locations
of Equipment, Inventory and Books and Records Schedule IX - Letters of Credit
Schedule X - Permitted Liens Schedule XI   Excluded Assets

 

Exhibits:

 

Exhibit A - Form of Intellectual Property Security Agreement Exhibit B - Form of
IP Security Agreement Supplement

  

 3 

 

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Agreement”) dated _____________, 2018 made by
APPLIED DNA SCIENCES, INC., a Delaware corporation with headquarters located at
50 Health Sciences Drive, Stony Brook, New York 11790 (the “Grantor”), in favor
of DELAWARE TRUST COMPANY, a Delaware corporation, as collateral agent (together
with any successor collateral agent, in such capacity, the “Collateral Agent”)
for the benefit of the investors listed on the Schedule of Buyers (each a
“Buyer” and collectively, the “Buyers”; the Buyers and the Collateral Agent are
collectively, with their successors and assigns, the “Secured Parties”)) set
forth in the Securities Purchase Agreement, dated as of August 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time) and the other Secured Parties (the “Securities Purchase Agreement”).

 

PRELIMINARY STATEMENTS.

 

WHEREAS, the Grantor and each Buyer are parties to the Securities Purchase
Agreement, pursuant to which the Grantor shall be required to sell, and the
Buyers shall purchase or have rights to purchase, on a several and not joint
basis the principal amount of the Notes issued pursuant thereto (as such Notes
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Notes”); and

 

WHEREAS, it is a condition precedent to the Buyers purchasing the Notes pursuant
to the Securities Purchase Agreement that the Grantor shall have executed and
delivered to the Collateral Agent this Agreement providing for the grant to the
Collateral Agent for the benefit of the Secured Parties of a security interest
in all of the personal property of the Grantor to secure all of the Grantor’s
Obligations (as defined below) under the Securities Purchase Agreement, the
Notes and the other Transaction Documents; and

 

WHEREAS, the Grantor, the Buyers and the Collateral Agent are parties to that
certain Collateral Agency Agreement dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Collateral Agency Agreement”); and

 

WHEREAS, capitalized terms used herein and not otherwise defined in this
Agreement are used in this Agreement as defined in the Securities Purchase
Agreement. Further, unless otherwise defined in this Agreement or in the
Securities Purchase Agreement, terms defined in Article 8 or 9 of the UCC (as
defined below) are used in this Agreement as such terms are defined in such
Article 8 or 9. “UCC” means the Uniform Commercial Code as in effect from time
to time in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

 

 

  

NOW, THEREFORE, in consideration of the premises and in order to induce the
Buyers to purchase the Notes under the Securities Purchase Agreement, the
Grantor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:

 

Section 1.           Grant of Security. Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of Grantor’s tangible and intangible assets, whether real or personal
property, now or hereafter acquired, including without limitation all of
Grantor’s right, title and interest in and to the following (collectively, the
“Collateral”):

 

(a)         all equipment in all of its forms, including, without limitation,
all machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures,
and all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

 

(b)         all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof, (ii)
goods in which Grantor has an interest in mass or a joint or other interest or
right of any kind (including, without limitation, goods in which Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by Grantor), and all accessions thereto and
products thereof and documents therefor, including, without limitation, computer
programs and supporting information that constitute inventory within the meaning
of the UCC (any and all such property being the “Inventory”);

 

(c)         all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts (other than Excluded Accounts (defined
below)), letter-of-credit rights, general intangibles (including, without
limitation, payment intangibles) and other Obligations of any kind, whether or
not arising out of or in connection with the sale or lease of goods or the
rendering of services and whether or not earned by performance, and all rights
now or hereafter existing in and to all supporting Obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property (any and all
of such accounts, chattel paper, instruments, deposit accounts, letter-of-credit
rights, general intangibles and other Obligations, to the extent not referred to
in clause (d), (e) or (f) below, being the “Receivables,” and any and all such
supporting Obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);

 

(d)         the following (the “Security Collateral”):

 

(i)          the all of the shares of capital stock of (or other ownership or
profit interests in, including partnership, membership or trust interests) in
any entity (“Equity Interests”) listed on Part I of Schedule I (Investment
Property) hereto, and the certificates, if any, representing such additional
shares or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other Equity Interests and all warrants, rights or options
issued thereon or with respect thereto;

 

 Exhibit C-2 

 

  

(ii)         the indebtedness listed on Part II of Schedule I (Investment
Property) hereto and all additional indebtedness now or from time to time owed
to Grantor (such indebtedness being the “Pledged Debt”) and the instruments, if
any, evidencing such indebtedness, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness; and

 

(iii)        all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which Grantor has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;

 

(e)         each of the agreements listed on Schedule III (Assigned Agreements)
attached hereto, in each case as such agreements may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(w) all rights of Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (x) all rights of Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (y) claims of Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (z) the right of Grantor
to terminate the Assigned Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder (all such Collateral
being the “Agreement Collateral”);

 

(f)          the following (collectively, the “Account Collateral”):

 

(i)          the deposit accounts listed on Schedule II (Deposit Accounts)
hereto and all funds and financial assets from time to time credited thereto
(including, without limitation, all cash equivalents), and all certificates and
instruments, if any, from time to time representing or evidencing the Deposit
Accounts;

 

(ii)         all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of Grantor in substitution for or in addition
to any or all of the then existing Account Collateral; and

 

(iii)        all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

 Exhibit C-3 

 

  

(g)         the following (collectively, the “Intellectual Property
Collateral”):

 

(i)          all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);

 

(ii)         all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

 

(iii)        all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

(iv)        all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

 

(v)         all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial and intangible property of any type,
including, without limitation, industrial designs and mask works;

 

(vi)        all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV (Intellectual Property) attached
hereto, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

 

(vii)       all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Grantor accruing thereunder or pertaining thereto;

 

(viii)      all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule IV (Intellectual Property)
attached hereto, (“IP Agreements”); and

 

 Exhibit C-4 

 

  

(ix)         any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

(h)         the commercial tort claims described in Schedule V (Commercial Tort
Claims) attached hereto (together with any commercial tort claims as to which
the Grantors have complied with the requirements of Section 15, the “Commercial
Tort Claims Collateral”);

 

(i)          all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of Grantor pertaining to any of the Collateral; and

 

(j)          all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations relating to, any and all of the Collateral (including, without
limitation, proceeds, collateral and supporting Obligations that constitute
property of the types described in clauses (a) through (i) of this Section 1)
and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash;

 

provided that the term “Collateral” shall at all times exclude all Excluded
Assets. “Excluded Assets” means all assets listed on Schedule XI (Excluded
Assets) attached hereto.

 

Section 2.           Security for Obligations. This Agreement and the Collateral
granted hereunder secures, in the case of Grantor, the payment of all
Obligations now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement Obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations, the “Secured Obligations”). Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
Grantor to any Secured Party under the Transaction Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Grantor. The term
“Obligations” shall mean for so long as the Notes are outstanding the payment by
the Company, as and when due and payable (by scheduled maturity, required
prepayment, acceleration, demand or otherwise), of all amounts from time to time
owing by it in respect of the Securities Purchase Agreement, the Notes, the
Collateral Agency Agreement and the other Transaction Documents, including,
without limitation, (A) all principal of and interest on the Notes (including,
without limitation, all interest that accrues after the commencement of any
insolvency proceeding of the Grantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
insolvency proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents.

 

 Exhibit C-5 

 

 

Section 3.            Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and Obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Collateral Agent of any
of the rights hereunder shall not release Grantor from any of its duties or
Obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement or any
other Transaction Document, nor shall any Secured Party be obligated to perform
any of the Secured Obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

Section 4.            Delivery and Control of Security Collateral.

 

(a)         All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Secured Parties.
The Collateral Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Security Collateral for certificates
or instruments of smaller or larger denominations.

 

(b)         With respect to any Security Collateral that constitutes an
uncertificated security, the Grantor will cause the issuer either (i) to
register the Collateral Agent as the registered owner of such security or (ii)
to agree with Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of Grantor, such agreement to be in form and substance
reasonably satisfactory to the Secured Parties (such agreement being an
“Uncertificated Security Control Agreement”).

 

(c)         With respect to any Security Collateral that constitutes a security
entitlement as to which the financial institution acting as Collateral Agent
hereunder is not the securities intermediary, Grantor will cause the securities
intermediary with respect to such security entitlement either (i) to identify in
its records the Collateral Agent as the entitlement holder thereof or (ii) to
agree with Grantor and the Collateral Agent that such securities intermediary
will comply with entitlement orders originated by the Collateral Agent without
further consent of Grantor, such agreement to be in form and substance
reasonably satisfactory to the Secured Parties (a “Securities Account Control
Agreement”).

 

(d)         The Collateral Agent shall have the right, at any time and without
notice to any Grantor, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Security Collateral, without any indication
that such Security Collateral is subject to the security interest hereunder,
subject only to the revocable rights specified in Section 13(a).

 

(e)         Upon the request of the Collateral Agent, Grantor will notify each
issuer of Security Collateral granted by it hereunder that such Security
Collateral is subject to the security interest granted hereunder.

 

 Exhibit C-6 

 

  

Section 5.           Maintaining the Account Collateral. So long as the Secured
Obligations remain outstanding and unpaid:

 

(a)         Grantor will maintain deposit accounts only with a bank or other
depository institution (a “Pledged Account Bank”) that has agreed (or will
agree) with Grantor and the Collateral Agent to comply with instructions
originated by the Collateral Agent directing the disposition of funds in such
deposit account without the further consent of Grantor, such agreement to be in
form and substance reasonably satisfactory to the Secured Parties (a “Deposit
Account Control Agreement”). As a condition to the establishment and maintenance
of deposit accounts with any such bank or other depository institution, Grantor
shall have entered into a Deposit Account Control Agreement with such Pledged
Account Bank, except with respect to Excluded Accounts (defined below).

 

(b)         The Collateral Agent may, without notice to, or consent from,
Grantor, give such instructions, transfer, or direct the transfer of, funds from
the Deposit Accounts, to satisfy the Secured Obligations under the Transaction
Documents only if an Event of Default shall have occurred and be continuing.

 

(c)         For the purposes hereof, “Excluded Accounts” means (a) any deposit
account that is used solely for escrow, tax, tax withholding, payment of
payroll, bonuses, other compensation and related expenses and (b) any accounts
held outside of the United States of America.

 

Section 6.             Representations and Warranties. Grantor represents and
warrants as follows:

 

(a)         As of the Effective Date, Grantor’s exact legal name, location of
chief executive office, type of organization, jurisdiction of organization and
organizational identification number (if any) are set forth in Schedule VI
(Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number); attached hereto. Grantor
has no trade names other than as listed on Schedule VI (Location, Chief
Executive Office, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number) attached hereto. Within the five years
preceding the Effective Date, Grantor has not changed its name, location of its
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule VI
(Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number) attached hereto except as
set forth in Schedule VII (Changes in Name, Location, Etc.) attached hereto.

 

(b)         Grantor is the legal and beneficial owner of the Collateral granted
or purported to be granted by it free and clear of any Lien, claim, option or
right of others, except for the security interest created under this Agreement
or permitted hereunder and listed on Schedule X (Permitted Liens). No effective
financing statement or other instrument similar in effect covering all or any
part of such Collateral or listing Grantor or any trade name of Grantor as
debtor is on file in any recording office, except such as may have been filed in
favor of the Collateral Agent relating to the Transaction Documents or as
otherwise permitted under the Securities Purchase Agreement.

 

 Exhibit C-7 

 

  

(c)         All of the Equipment and Inventory of Grantor is located at the
places specified therefor in Schedule VIII (Locations of Equipment, Inventory
and Books and Records) attached hereto or at another location as to which
Grantor has complied with the requirements of Section 8(a). Grantor has
exclusive possession and control of its Equipment and Inventory.

 

(d)         All books and records related to the Collateral are located at the
places specified therefor in Schedule VIII (Locations of Equipment, Inventory
and Books and Records) attached hereto. Grantor agrees to obtain a lien waiver
and access agreement in favor of the Collateral Agent, in form and substance
reasonably satisfactory to the Secured Parties, with respect to each location in
which any books and records are stored. Grantor further agrees to deliver a
fully-executed copy of such lien waiver and access agreement to the Collateral
Agent prior to the delivery of such books and records to any other location.

 

(e)         None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument that has not been delivered to the
Collateral Agent.

 

(f)          If Grantor is an issuer of Security Collateral, Grantor confirms
that it has received notice of the security interest granted hereunder.

 

(g)         The Pledged Equity pledged by Grantor hereunder (if any) has been
duly authorized and validly issued and is fully paid and non-assessable. The
Pledged Debt issued by Grantor and pledged by another Grantor hereunder has been
duly authorized, authenticated or issued and delivered, is the valid and legally
binding obligation of the issuers thereof and is evidenced by one or more
promissory notes (which promissory notes have been delivered to the Collateral
Agent).

 

(h)         The Pledged Equity pledged by Grantor constitutes the percentage of
the issued and outstanding Equity Interests of the issuers thereof indicated on
Part I of Schedule I (Investment Property) attached hereto. The Pledged Debt
constitutes all of the outstanding indebtedness owed to Grantor by the issuers
thereof and is outstanding in the principal amount indicated, Part II of
Schedule I (Investment Property) attached hereto, as of the date hereof and is
not in default.

 

(i)          Grantor has no investment property, other than the investment
property listed on Schedule I (Pledged Equity; Pledged Debt; Investment
Property).

 

(j)          Grantor shall use best efforts to deliver to the Collateral Agent a
consent in form and substance reasonably satisfactory to the Secured Parties
from each party to the Assigned Agreements to which the Borrower is a party to
the grant of a security interest in such Assigned Agreement pursuant to this
Agreement (which by its terms does not require any such consent or for which a
consent was previously obtained).

 

(k)         Grantor has no deposit accounts other than the Deposit Accounts
listed on Schedule II (Deposit Accounts) attached hereto, Excluded Accounts and
additional deposit accounts as to which Grantor has complied (or as the case may
be, will comply) with the applicable requirements of Section 5.

 

 Exhibit C-8 

 

  

(l)          Grantor is not a beneficiary or assignee under any letter of
credit, other than the letters of credit described in Schedule IX (Letters of
Credit) attached hereto and additional letters of credit as to which Grantor has
complied with the requirements of Section 14.

 

(m)        This Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid first priority security interest in the
Collateral granted by Grantor, securing the payment of the Secured Obligations;
such security interest is subject in priority only to the Permitted Liens and
the recording of all filings and other actions (including, without limitation,
(A) actions necessary to obtain control of Collateral as provided in Sections
9-104, 9-105, 9-106 and 9-107 of the UCC and (B) actions necessary to perfect
the Collateral Agent’s security interest with respect to Collateral evidenced by
a certificate of title) necessary to perfect the security interest in the
Collateral granted by Grantor have been duly made or taken and are in full force
and effect on and after the date hereof.

 

(n)         No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
Grantor, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements shall have been duly filed within 45 days of the
Closing, as defined in the Securities Purchase Agreement and, upon filing, shall
be in full force and effect, the recordation of the Intellectual Property
Security Agreements referred to in Section 12(c) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, and the actions described in
Section 4 with respect to the Security Collateral, which actions have been taken
and are in full force and effect, or (iii) the exercise by the Collateral Agent
of its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.

 

(o)         The Inventory that has been produced or distributed by Grantor has
been produced in material compliance with all requirements of applicable law.

 

(p)         As to itself and its Intellectual Property Collateral:

 

(i)          The operation of Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith, to the best of Grantor’s knowledge, do not conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

 

(ii)         Grantor is the exclusive owner of all right, title and interest in
and to the Intellectual Property Collateral, and is entitled to use all
Intellectual Property Collateral subject only to the terms of the IP Agreements.

 

 Exhibit C-9 

 

 

(iii)        The Intellectual Property Collateral set forth on Schedule IV
(Intellectual Property) attached hereto includes all of the patents, patent
applications, domain names, trademark registrations and applications, copyright
registrations and applications and IP Agreements owned by Grantor as of the date
hereof.

 

(iv)        The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part, and to the best of
Grantor’s knowledge, is valid and enforceable. Grantor is not aware of any uses
of any item of Intellectual Property Collateral that could be expected to lead
to such item becoming invalid or unenforceable.

 

(v)         The consummation of the transactions contemplated by the Transaction
Documents will not result in the termination or impairment of any of the
Intellectual Property Collateral.

 

(q)          Grantor has no commercial tort claims other than those listed in
Schedule V (Commercial Tort Claims) attached hereto and additional commercial
tort claims as to which Grantor has complied with the requirements of Section
15.

 

Section 7.            Further Assurances.

 

(a)         Grantor agrees that from time to time, at the expense of Grantor,
Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or desirable, or that the Collateral Agent may request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by Grantor hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral of
Grantor. Without limiting the generality of the foregoing, Grantor will promptly
with respect to Collateral of Grantor: (i) mark conspicuously each document
included in Inventory, each chattel paper included in Receivables, each Related
Contract and, at the request of the Collateral Agent, each of its records
pertaining to such Collateral with a legend, in form and substance reasonably
satisfactory to the Secured Parties, indicating that such document, chattel
paper, Related Contract, Assigned Agreement or Collateral is subject to the
security interest granted hereby; (ii) if any such Collateral shall be evidenced
by a certificate, promissory note or other instrument or chattel paper, deliver
and pledge to the Collateral Agent hereunder such certificate, note or
instrument or chattel paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Secured Parties; (iii) file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Collateral Agent may request, in order to
perfect and preserve the security interest granted or purported to be granted by
Grantor hereunder; (iv) take all action to ensure that the Collateral Agent’s
security interest is noted on any certificate of title related to any Collateral
evidenced by a certificate of title; (v) to cause the relevant depository
institutions, banks, financial intermediaries, securities intermediaries and
issuers to execute and deliver such Deposit Account Control Agreements,
Uncertificated Security Control Agreements, Securities Account Control
Agreements and other control agreements, as may be necessary or as the
Collateral Agent may from time to time require; and (vi) deliver to the
Collateral Agent evidence that all other actions that the Collateral Agent may
deem reasonably necessary or desirable in order to perfect and protect the
security interest granted or purported to be granted by Grantor under this
Agreement has been taken.

 

 Exhibit C-10 

 

  

(b)         Grantor hereby authorizes the Secured Parties to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of Grantor, regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law. Grantor ratifies its
authorization for the Secured Parties to have filed such financing statements,
continuation statements or amendments filed prior to the date hereof.

 

(c)         Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
Grantor and such other reports in connection with such Collateral as the Secured
Parties may reasonably request, all in reasonable detail.

 

Section 8.            As to Equipment and Inventory.

 

(a)         Grantor will keep its Equipment and Inventory (other than Inventory
sold in the ordinary course of business and Equipment and Inventory in transit
in the ordinary course of business) at the places therefor specified in Section
6(c) or, upon ten (10) Business Days’ prior written notice to the Collateral
Agent, at such other places designated by Grantor in such notice which shall be
an approved warehouse as to which a lien waiver and access agreement has been
obtained in favor of and delivered to the Collateral Agent, in form and
substance reasonably satisfactory to the Secured Parties.

 

(b)         Grantor will cause its Equipment to be maintained and preserved in
the same condition, repair and working order as when new, ordinary wear and tear
excepted, and will forthwith, or in the case of any loss or damage to any of
such Equipment as soon as practicable after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith that are desirable to such end.

 

(c)         Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against, its Equipment and Inventory. In producing its Inventory, Grantor will
comply, in all material respects, with all requirements of applicable law.

 

Section 9.            As to Books and Records.

 

Grantor will keep its books and records at the places therefor specified in
Section 6(d) or, upon ten (10) Business Days’ prior written notice to the
Collateral Agent, at such other places designated by Grantor in such notice
which shall be an Approved Warehouse as to which a lien waiver and access
agreement has been obtained in favor of and delivered to the Collateral Agent,
in form and substance reasonably satisfactory to the Secured Parties.

 

 Exhibit C-11 

 

  

Section 10.          Insurance.

 

Grantor shall maintain insurance (including property insurance, lender loss
payable endorsements, etc.) in such amounts and covering such risks as are
reasonably acceptable to the to the Secured Parties and are usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Grantor operates, including without limitation,
insurance on the Collateral.

 

Section 11.         Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts.

 

(a)         Grantor shall not change its name, type of organization,
jurisdiction of organization, organizational identification number or location
from those set forth in Section 6(a) of this Agreement without prior written
notice to the Collateral Agent. Grantor will hold and preserve its records
relating to the Collateral, including, without limitation, the Assigned
Agreements and Related Contracts, and will permit representatives of the
Collateral Agent at any time during normal business hours and upon reasonable
notice to inspect and make abstracts from such records and other documents. If
any Grantor does not have an organizational identification number and later
obtains one, it will forthwith notify the Collateral Agent of such
organizational identification number.

 

(b)         Except as otherwise provided in this Section 11, Grantor will
continue to collect, at its own expense, all amounts due or to become due to
Grantor under the Assigned Agreements, Receivables and Related Contracts. In
connection with such collections, Grantor may take such action as Grantor may
deem necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Collateral Agent
shall have the right at any time, upon the occurrence and during the continuance
of an Event of Default, to take any steps it or the other Secured Parties may
deem necessary or advisable, including but not limited to, notifying the
obligors under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and directing such obligors to make payment of all amounts due
or to become due to Grantor thereunder directly to the Collateral Agent and,
upon such notification and at the expense of Grantor, to enforce collection of
any such Assigned Agreements, Receivables and Related Contracts, to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements, Receivables and Related Contracts,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Collateral Agent
referred to in the proviso to the preceding sentence, Grantor will not adjust,
settle or compromise the amount or payment of any Receivable or amount due on
any Assigned Agreement or Related Contract, release wholly or partly any obligor
thereof or allow any credit or discount thereon. No Grantor will permit or
consent to the subordination of its right to payment under any of the Assigned
Agreements, Receivables and Related Contracts to any other indebtedness or
Obligations of the obligor thereof.

 

 Exhibit C-12 

 

  

Section 12.          As to Intellectual Property Collateral.

 

(a)         No Grantor shall, without the written consent of the Collateral
Agent, discontinue use of or otherwise abandon any Intellectual Property
Collateral, or abandon any right to file an application for patent, trademark,
or copyright, unless Grantor shall have previously determined that such use or
the pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of Grantor’s business and that the loss thereof could
not reasonably be expected to have a Material Adverse Change.

 

(b)         Grantor shall use proper statutory notice in connection with its use
of each item of its Intellectual Property Collateral. Except as permitted in
Section 12(a) above, Grantor shall not do or permit any act or knowingly omit to
do any act whereby any of its Intellectual Property Collateral may lapse or
become invalid or unenforceable or placed in the public domain.

 

(c)         With respect to its Intellectual Property Collateral, Grantor agrees
to execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit A hereto or otherwise in form and substance reasonably
satisfactory to the Secured Parties (an “Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Collateral Agent in such Intellectual Property Collateral with the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
Intellectual Property Collateral.

 

(d)         Grantor agrees that should it obtain an ownership interest in any
item of the type set forth in Section 1(g) that is not on the date hereof a part
of the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and (ii)
any such After-Acquired Intellectual Property and, in the case of trademarks,
the goodwill symbolized thereby, shall automatically become part of the
Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. Grantor shall give prompt written notice to the
Collateral Agent identifying the After-Acquired Intellectual Property, and
Grantor shall execute and deliver to the Collateral Agent with such written
notice, or otherwise authenticate, an agreement substantially in the form of
Exhibit B hereto or otherwise in form and substance reasonably satisfactory to
the Secured Parties (an “IP Security Agreement Supplement”) covering such
After-Acquired Intellectual Property, which IP Security Agreement Supplement
shall be recorded with the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authorities necessary to perfect the security
interest hereunder in such After-Acquired Intellectual Property.

 

Section 13.          Voting Rights; Dividends; Etc.. (a) So long as no Event of
Default shall have occurred and be continuing:

 

(i)          Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of Grantor or any part
thereof for any purpose; provided, however, that Grantor will not exercise or
refrain from exercising any such right if such action would reasonably be
expected to have a material adverse effect on the value of the Security
Collateral or any part thereof.

 

 Exhibit C-13 

 

  

(ii)         Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Transaction Documents; provided,
however, except as otherwise provided in the Securities Purchase Agreement, any
and all dividends, interest and other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, any Security
Collateral shall be, and shall be forthwith delivered to the Collateral Agent to
hold as, Security Collateral and shall, if received by Grantor, be received in
trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of Grantor and be forthwith delivered to the Collateral Agent
as Security Collateral in the same form as so received (with any necessary
endorsement).

 

(iii)        The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to Grantor all such proxies and other instruments as
Grantor may reasonably request for the purpose of enabling Grantor to exercise
the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

 

(b)         Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          All rights of Grantor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 13(a)(i) shall, upon notice to Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 13(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

 

(ii)         All dividends, interest and other distributions that are received
by any Grantor contrary to the provisions of paragraph (i) of this Section 13(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of Grantor and shall be forthwith paid over to the
Collateral Agent as Security Collateral in the same form as so received (with
any necessary endorsement).

 

Section 14.          As to Letter-of-Credit Rights.

 

(a)         Grantor, by granting a security interest in its Receivables
consisting of letter-of-credit rights to the Collateral Agent, intends to (and
hereby does) assign to the Collateral Agent its rights (including its contingent
rights) to the proceeds of all Related Contracts consisting of letters of credit
of which it is or hereafter becomes a beneficiary or assignee. Grantor will
promptly use commercially reasonable efforts to cause the issuer of each letter
of credit in favor of Grantor and each nominated person (if any) with respect
thereto to consent to such assignment of the proceeds thereof pursuant to a
consent in form and substance reasonably satisfactory to the Secured Parties and
deliver written evidence of such consent to the Collateral Agent.

 

 Exhibit C-14 

 

  

(b)         Upon the occurrence of an Event of Default, Grantor will, promptly
upon request by the Collateral Agent, (i) notify (and Grantor hereby authorizes
the Collateral Agent to notify) the issuer and each nominated person with
respect to each of the Related Contracts consisting of letters of credit that
the proceeds thereof have been assigned to the Collateral Agent hereunder and
any payments due or to become due in respect thereof are to be made directly to
the Collateral Agent or its designee and (ii) arrange for the Collateral Agent
to become the transferee beneficiary of letter of credit.

 

Section 15.         Commercial Tort Claims. Grantor will promptly give notice to
the Collateral Agent of any commercial tort claim that may arise after the date
hereof and will immediately execute or otherwise authenticate a supplement to
this Agreement, and otherwise take all necessary action, to subject such
commercial tort claim to the first priority security interest created under this
Agreement.

 

Section 16.          Transfers and Other Liens; Additional Shares.

 

(a)         Grantor agrees that it will not (i) sell, assign or otherwise
dispose of, or grant any option with respect to, any of the Collateral, other
than sales, assignments and other dispositions of Collateral, and options
relating to Collateral, permitted under the terms of the Securities Purchase
Agreement, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral of Grantor except for the pledge, assignment and security
interest created under this Agreement and Liens permitted under the Securities
Purchase Agreement.

 

(b)         Grantor agrees that it will (i) cause each issuer of the Pledged
Equity pledged by Grantor not to issue any Equity Interests or other securities
in addition to or in substitution for the Pledged Equity issued by such issuer,
except to Grantor, and (ii) pledge hereunder, immediately upon its acquisition
(directly or indirectly) thereof, any and all additional Equity Interests or
other securities.

 

Section 17.        Collateral Agent Appointed Attorney in Fact. Grantor hereby
irrevocably appoints the Collateral Agent as attorney in fact, with full
authority in the place and stead of Grantor and in the name of Grantor or
otherwise, from time to time, to take any action and to execute any instrument
that the Collateral Agent or the other Secured Parties may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, upon the occurrence and during the continuance of an Event of
Default, to:

 

(a)         obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to, or in accordance with, Section 9,

 

(b)         ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,

 

(c)         receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and

 

 Exhibit C-15 

 

 

(d)         file any claims or take any action or institute any proceedings that
the Collateral Agent or the other Secured Parties may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
compliance with the terms and conditions of any Assigned Agreement or the rights
of the Collateral Agent with respect to any of the Collateral.

 

Section 18.         Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Collateral Agent may, but without
any obligation to do so and without notice, itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by Grantor under Section 21.

 

Section 19.          The Collateral Agent’s Duties.

 

(a)         The powers conferred on the Collateral Agent hereunder are solely to
protect the Secured Parties’ interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

 

(b)         Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent in its
discretion deems it to be necessary or advisable, appoint one or more subagents
(each a “Subagent”) for the Collateral Agent hereunder with respect to all or
any part of the Collateral. In the event that the Collateral Agent so appoints
any Subagent with respect to any Collateral, (i) the assignment and pledge of
such Collateral and the security interest granted in such Collateral by Grantor
hereunder shall be deemed for purposes of this Security Agreement to have been
made to such Subagent, in addition to the Collateral Agent, for the ratable
benefit of the Secured Parties, as security for the Secured Obligations of
Grantor, (ii) such Subagent shall automatically be vested, in addition to the
Collateral Agent, with all rights, powers, privileges, interests and remedies of
the Collateral Agent hereunder with respect to such Collateral, and (iii) the
term “Collateral Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent.

 

 Exhibit C-16 

 

  

Section 20.          Remedies. If any Event of Default shall have occurred and
be continuing:

 

(a)         The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
require Grantor to, and Grantor hereby agrees that it will at its expense and
upon request of the Collateral Agent forthwith, to the extent commercially
feasible, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) without notice except as specified below or as otherwise required
pursuant to Section 9-611 of the UCC, sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as are in accordance with applicable law; (iii) occupy any premises
owned or leased by any of the Grantors where the Collateral or any part thereof
is assembled or located for a reasonable period in order to effectuate its
rights and remedies hereunder or under law; and (iv) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation, (A)
any and all rights of Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Grantor agrees that, to the extent notice of sale shall be required by
law, at least ten (10) days’ notice to Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice (except as otherwise required by Section 9-611 of the UCC), be
made at the time and place to which it was so adjourned.

 

(b)         Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for the benefit of the Secured Parties against, all or any part of
the Secured Obligations. Any surplus of such cash or cash proceeds held by or on
the behalf of the Collateral Agent and remaining after payment in full of all
the Secured Obligations shall be paid over to Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

 

(c)         All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of Grantor and shall be forthwith paid over to the Collateral Agent in the
same form as so received (with any necessary endorsement).

 

(d)        [RESERVED].

 

(e)         In the event of any sale or other disposition of any of the
Intellectual Property Collateral of Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and Grantor shall supply to the Collateral Agent or its designee Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and Grantor’s
customer lists and other records and documents relating to such Intellectual
Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of Grantor.

 

 Exhibit C-17 

 

  

(f)         If the Collateral Agent shall exercise its right to sell all or any
of the Security Collateral of any Grantor pursuant to this Section 20, Grantor
agrees that, upon request of the Collateral Agent, Grantor will, at its own
expense:

 

(i)          execute and deliver, and cause each issuer of such Security
Collateral contemplated to be sold and the directors and officers thereof to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts and things, as may be necessary or, in the opinion of
the Collateral Agent, advisable to register such Security Collateral under the
provisions of the Securities Act of 1933 (as amended from time to time, the
“Securities Act”), to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished and to make all amendments and supplements
thereto and to the related prospectus that, in the opinion of the Collateral
Agent or the other Secured Parties, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;

 

(ii)         use its best efforts to qualify the Security Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of such Security Collateral, as requested by the
Collateral Agent;

 

(iii)        cause each such issuer of such Security Collateral to make
available to its security holders, as soon as practicable, an earnings statement
that will satisfy the provisions of Section 11(a) of the Securities Act;

 

(iv)        provide the Collateral Agent with such other information and
projections as may be necessary or, in the opinion of the Collateral Agent or
the other Secured Parties, advisable to enable the Collateral Agent to effect
the sale of such Security Collateral upon such terms as are in accordance with
applicable law; and

 

(v)         do or cause to be done all such other acts and things as may be
necessary to make such sale of such Security Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

(g)         The Collateral Agent is authorized, in connection with any sale of
the Security Collateral pursuant to this Section 20, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto, prepared pursuant to subsection (f)(i) above; (ii) any information and
projections provided to it pursuant to subsection (f)(iv) above; and (iii) any
other information in its possession relating to such Security Collateral.

 

(h)         Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Secured Parties by reason of the failure
by Grantor to perform any of the covenants contained in subsection (f) above
and, consequently, agrees that, if Grantor shall fail to perform any of such
covenants, it will pay, as liquidated damages and not as a penalty, an amount
equal to the value of the Security Collateral on the date the Collateral Agent
shall demand compliance with subsection (f) above.

 

 Exhibit C-18 

 

  

Section 21.          Indemnity and Expenses.

 

(a)         Grantor agrees to indemnify, defend and save and hold harmless each
Secured Party and each of their Affiliates and their Related Parties (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement); provided that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnified
Party or any of its officers, directors or employees, or (y) arising from
disputes solely among the Collateral Agent, the Buyers and/or their transferees
(other than in respect of disputes against an Indemnitee in its capacity as
Collateral Agent or any similar role under the Transaction Documents).

 

(b)         Without limiting the foregoing clause (a), Grantor will upon demand
pay to the Collateral Agent the amount of any and all (1) reasonable expenses,
including, without limitation, the reasonable fees and expenses of its counsel
and of any experts and agents, that the Collateral Agent may incur in connection
with (i) the administration of this Agreement, and (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral of Grantor, and (2) expenses, including,
without limitation, the fees and expenses of its counsel and of any experts and
agents, that the Collateral Agent may incur in connection with (i) the exercise
or enforcement of any of the rights of the Collateral Agent or the other Secured
Parties hereunder or (ii) the failure by Grantor to perform or observe any of
the provisions hereof.

 

Section 22.         Amendments; Waivers; Additional Grantors; Etc. No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Collateral Agent to exercise, and
no delay in exercising any right hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

 Exhibit C-19 

 

  

Section 23.          Notices, Etc. Except as otherwise provided herein, whenever
it is provided herein that any notice, demand, request, consent, approval,
declaration or other communication shall or may be given to or served upon any
of the parties by any other party, or whenever any of the parties desires to
give and serve upon any other party any communication with respect to this
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner and to
the address, and deemed received, as provided for in accordance with the terms
of the Collateral Agency Agreement. Delivery by email or facsimile of an
executed counterpart of any amendment, supplement or waiver of any provision of
this Agreement or any Schedule or Exhibit relating thereto shall be effective as
delivery of an original executed counterpart thereof.

 

Section 24.          Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the indefeasible payment in full in cash of the Secured
Obligations, (b) be binding upon Grantor, its successors and assigns and
(c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.

 

Section 25.          Release; Termination.

 

(a)         Upon any sale, lease, transfer or other disposition of any item of
Collateral of Grantor (other than sales of Inventory in the ordinary course of
business) in accordance with the terms of the Transaction Documents, the
Collateral Agent will, at Grantor’s expense, execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence the release of such
item(s) of Collateral from the assignment and security interest granted hereby;
provided, however, that (i) at the time of such request and such release no
Event of Default shall have occurred and be continuing, (ii) Grantor shall have
delivered to the Collateral Agent, at least ten (10) Business Days prior to the
date of the proposed release, a written request for release describing the item
of Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Collateral Agent and a certificate of Grantor to the effect that the
transaction is in compliance with the Transaction Documents and as to such other
matters as the Collateral Agent may request, (iii) the proceeds of any such
sale, lease, transfer or other disposition required to be applied, or any
payment to be made in connection therewith, shall, to the extent so required, be
paid or made to, or in accordance with the instructions of, the Collateral
Agent, and (iv) the Collateral Agent shall have received written direction from
the Buyers in accordance with the Collateral Agency Agreement.

 

(b)         Upon the indefeasible payment in full in cash of the Secured
Obligations, other than any unasserted contingent Obligations, the pledge and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Grantor. Upon any such termination, the Secured
Parties will, at the Grantor’s expense, execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence such termination.

 

Section 26.         Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by email or facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.

 

 Exhibit C-20 

 

  

Section 27.          Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. 

 

(a)         GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN TORT OR OTHERWISE) BASED ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS).

 

(b)         SUBMISSION TO JURISDICTION. GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)         WAIVER OF VENUE. GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)         SERVICE OF PROCESS. GUARANTOR HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23.

 

 Exhibit C-21 

 

 

(e)         WAIVER OF JURY TRIAL. GUARANTOR HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SIGNATURE PAGE FOLLOWS

 

 Exhibit C-22 

 

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

  APPLIED DNA SCIENCES, INC.,   a Delaware corporation       By:           
Name:   Beth Jantzen, CPA   Title:     Chief Financial Officer

 

SIGNATURES CONTINUE ON NEXT PAGE

 

Signature Page to Security Agreement

 

 

 

 

 

ACCEPTED AND AGREED   as of the date first written above by:       DELAWARE
TRUST COMPANY,   as Collateral Agent         By:              Name:     Title:  

 

Signature Page to Security Agreement

 

 

 

 

Exhibit A to the

Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated __________, 2018 is made by APPLIED DNA SCIENCES, INC. a
Delaware corporation (the “Grantor”), in favor of DELAWARE TRUST COMPANY, a
Delaware corporation, as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Security Agreement referred to below).

 

WHEREAS, Grantor is party to the Securities Purchase Agreement dated as of
August 31, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”) with
the Buyers party thereto.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Grantor has executed
and delivered that certain Security Agreement dated as of the date hereof made
by the Grantor to the Collateral Agent for the benefit of the Secured Parties
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”; the capitalized terms defined
therein and not otherwise defined herein being used herein as therein defined).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and have agreed as a condition thereof to execute this IP Security Agreement for
recording with the U.S. Patent and Trademark Office, the United States Copyright
Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

SECTION 1. Grant of Security. Grantor hereby grants to the Collateral Agent for
the ratable benefit of the Secured Parties a security interest in all of
Grantor’s right, title and interest in and to the following (the “Collateral”):

 

(i)          all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto, including, without limitation, those set forth in Schedule
A hereto (the “Patents”);

 

(ii)         all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby, including, without limitation,
those set forth in Schedule B hereto (the “Trademarks”);

 

 

 

  

(iii)        all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered, including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”);

 

(iv)        all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Grantor accruing thereunder or pertaining thereto;

 

(v)         any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

(vi)        any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations (as defined in the Security Agreement) relating to, any and all of
the Collateral of or arising from any of the foregoing.

 

SECTION 2.          Security for Obligations. The grant of a security interest
in the Collateral by Grantor under this IP Security Agreement secures the
payment of all Secured Obligations now or hereafter existing under or in respect
of the Transaction Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this IP
Security Agreement secures, as to Grantor, the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by Grantor to
any Secured Party under the Transaction Documents but for the fact that such
Secured Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving Grantor.

 

SECTION 3.         Recordation. Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement.

 

SECTION 4.          Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 5.         Grants, Rights and Remedies. This IP Security Agreement has
been entered into in conjunction with the provisions of the Security Agreement.
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

 -2- 

 

 

SECTION 6.          GOVERNING LAW. THIS IP SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS.

 

[remainder of page intentionally blank]

 

 -3- 

 

 

IN WITNESS WHEREOF, Grantor has caused this IP Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

  APPLIED DNA SCIENCES, INC.       By            Name:   Title:       Address
for Notices:            

 

 

 

 

Exhibit B to the

Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement Supplement”) dated __________, 20__, is made by APPLIED
DNA SCIENCES, INC. a Delaware corporation (the “Grantors”) in favor of DELAWARE
TRUST COMPANY, a Delaware corporation, as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Security Agreement referred
to below).

 

WHEREAS, Grantor is party to the Securities Purchase Agreement dated as of
[August 31], 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”) with
the Buyers party thereto.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Grantor has executed
and delivered that certain Security Agreement dated as of __________, 2018 made
by the Grantor to the Collateral Agent for the benefit of the Secured Parties
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) and that certain Intellectual
Property Security Agreement dated [insert date of Intellectual Property Security
Agreement] made by the Grantor to the Collateral Agent for the benefit of the
Secured Parties (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “IP Security Agreement”; the
capitalized terms defined therein and not otherwise defined herein being used
herein as therein defined).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Additional Collateral (as defined in Section 1 below) of the
Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

SECTION 1.          Grant of Security. Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following (the “Additional Collateral”):

 

(i)          all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto, including, without limitation, those set forth in Schedule
A hereto (the “Patents”);

 

 

 

 

(ii)         all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby, including, without limitation,
those set forth in Schedule B hereto (the “Trademarks”);

 

(ii)         all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered, including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”);

 

(iii)        all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

 

(iv)        all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

(v)         any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations (as defined in the Security Agreement) relating to, any and all of
the foregoing or arising from any of the foregoing.

 

SECTION 2.          Security for Obligations. The grant of a security interest
in the Additional Collateral by the Grantor under this IP Security Agreement
Supplement secures the payment of all Secured Obligations now or hereafter
existing under or in respect of the Loan Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement Obligations,
interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise.

 

SECTION 3.          Recordation. The Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer to record this IP
Security Agreement Supplement.

 

SECTION 4.          Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Security Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Additional Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.

 

SECTION 5.          GOVERNING LAW. THIS IP SECURITY AGREEMENT SUPPLEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS.

 

 -2- 

 

  

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

  By       Name:     Title:       Address for Notices:            

  

 -3- 

 

 

SCHEDULE I

 

Investment Property

 

Part I: None.

 

Part II: None.

 

 

 

 

SCHEDULE II

 

Deposit Accounts

 

·Bank of America, Operating Account, Account #004831291068

 

·Bank of America, Money Market Account, Account #483043680826

 

 

 

 

SCHEDULE III

 

Assigned Agreements

 

None.

 

 

 

 

SCHEDULE IV

 

Intellectual Property

 

COPYRIGHTS: None.

 

TRADEMARKS:

 

Docket No.   Client Ref 
No.   Country    Application 
Date   Application
No.    Registration
Date    Registration No.   Status 2542-83       United States   12/13/2016  
87/267,216           Filed 2542-82       United States   12/20/2016   87/275,103
  12/12/2017   5,356,414   Registered 2542-47   8251-61   United States  
06/09/2008   77/494,134   01/05/2010   3,735,415   Registered 2542-75   2542-75
  United States   12/09/2016   87/263,954   05/23/2017   5,209,527   Registered
2542-95       United States   5/16/2017   87/451,220           Filed 2542-89    
  United States   3/6/2017   87/360,183   10/17/2017   5,313,762   Registered
2542-84       United States   12/23/2016   87/279,792   08/22/2017   5,269,735  
Registered 2542-89A       United States   8/16/2017   87/571,726           Filed

 

PATENTS:

 

Country   Status   Application
No.   Application
Date   Title   Patent No.   Grant Date United States   Granted   12/384,554  
04/06/2009   METHOD FOR A CONTINUOUS RAPID THERMAL CYCLE SYSTEM   8,163,489  
04/24/2012

 

 

 

 

 

SCHEDULE V

 

Commercial Tort Claims

 

None.

 

 

 

 

SCHEDULE VI

 

Location of Chief Executive Office, Type of Organization, Jurisdiction of
Organization and
Organizational Identification Number

 

·Location of Chief Executive Office: 50 Health Sciences Drive, Stony Brook, NY
11790

 

·Type of Organization: Corporation

 

·Jurisdiction of Organization: Delaware

 

·Organization Identification Number: 59-2262718

 

 

 

 

SCHEDULE VII

 

Changes in Name, Location, Etc.

 

None.

 

 

 

 

SCHEDULE VIII

 

Locations of Equipment, Inventory and Books and Records

 

·50 Health Sciences Drive, Stony Brook, NY 11790

 

 

 

 

SCHEDULE IX

 

Letters of Credit

 

None.

 

 

 

 

SCHEDULE X

 

Permitted Liens

 

None.

 

 

 

 

SCHEDULE XI

 

Excluded Assets

 

·the Equity Interests in Applied DNA Sciences India Private Limited, a
corporation formed under the laws of India, owned by the Grantor;

 

·the Equity Interests in APDN (B.V.I.) Inc., a corporation formed under the laws
of the British Virgin Islands, owned by the Grantor; and

 

·all Excluded Accounts.

 

 

 

  

Exhibit D

 

TRANSFER AGENT INSTRUCTIONS
APPLIED DNA SCIENCES, INC.

 

August 31, 2018

 

American Stock Transfer and Trust Company, LLC
Operations Center
6201 15th Avenue, Third Floor
Brooklyn, NY 11219
Attention: [●]

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
August 31, 2018 (the “Agreement”), by and among Applied DNA Sciences, Inc., a
Delaware corporation (the “Company”), and the investors listed on the Schedule
of Buyers attached thereto (collectively, the “Buyers”), pursuant to which the
Company is issuing to the Buyers secured convertible notes of the Company (the
“Notes”), which will be convertible into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”). The shares of Common Stock to
be converted thereunder are referred to herein as the “Conversion Shares.”

 

This letter shall serve as our authorization and direction to you (provided that
you are the transfer agent of the Company at such time) to issue the Conversion
Shares to or upon the order of a Buyer from time to time upon delivery to you of
a properly completed and duly executed Conversion Notice, in the form attached
hereto as Exhibit I, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

 

Specifically, upon receipt by the Company of a copy of a Conversion Notice, the
Company shall as soon as practicable, but in no event later than two (2)
Business Days (as defined below) after receipt of such Conversion Notice,
deliver a Conversion Notice, which shall constitute an irrevocable instruction
to you to process such Conversion Notice in accordance with the terms of these
instructions. Upon your receipt of a copy of the executed Conversion Notice, you
shall use your best efforts to, (A) provided you are participating in the DTC
Fast Automated Securities Transfer Program, credit the aggregate number of
shares of Common Stock to which Buyer shall be entitled to Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) issue and deliver (via reputable overnight courier) to Buyer, a
certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of Buyer or its designee (the date by
which such credit is so required to be made to the balance account of Buyer’s or
Buyer’s nominee with DTC or such certificate is required to be delivered to
Buyer pursuant to the foregoing is referred to herein as the “Required Delivery
Date”).

 

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the outside legal counsel of the Company that either
(i) a registration statement covering resales of the Conversion Shares has been
declared effective by the Securities and Exchange Commission (the “SEC”) under
the Securities Act of 1933, as amended (the “1933 Act”), or (ii) that sales of
the Conversion Shares may be made in conformity with Rule 144 under the 1933
Act, and (b) if applicable, a copy of such registration statement, then, as soon
as practicable after your receipt of a notice of transfer or Conversion Notice,
you shall issue the certificates representing the Conversion Shares and such
certificates shall not bear any legend restricting transfer of the Conversion
Shares thereby and should not be subject to any stop-transfer restriction;
provided, however, that if such Conversion Shares are not registered for resale
under the 1933 Act or able to be sold under Rule 144, then the certificates for
such Conversion Shares shall bear the following legend:

 

 Exhibit D-1 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Conversion Shares has been
declared effective by the SEC under the 1933 Act is attached hereto as
Exhibit II.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (631) 240-8800.

 

  Very truly yours,       APPLIED DNA SCIENCES, INC.

 

  By:       Name: Beth Jantzen     Title: Chief Financial Officer

 

 Exhibit D-2 

 

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this 31st day of August, 2018

AMERICAN STOCK TRANSFER AND TRUST COMPANY, LLC

 

By:       Name:       Title:            

 

Enclosures

 

 Exhibit D-3 

 

 

EXHIBIT I

 

APPLIED DNA SCIENCES, INC.
CONVERSION NOTICE

 

Reference is made to the Secured Convertible Note (the “Note”) issued to the
undersigned by Applied DNA Sciences, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
Conversion Shares (as defined in the Note) of the Company, as of the date
specified below.

 

  Date of Conversion:  

 

  Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:

 

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Conversion Amount of the Note is
being converted in the following name and to the following address:

 

  Issue to:                          

 

  Facsimile Number:  

 

  Authorization:  

 

  By:           Title:  

 

  Dated:  

 

  Account Number:     (if electronic book entry transfer)

 

  Transaction Code Number:     (if electronic book entry transfer)

 

 Exhibit I-1 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust Company, LLC to issue the above indicated
number of shares of Common Stock in accordance with the Transfer Agent
Instructions dated August 31, 2018 from the Company and acknowledged and agreed
to by American Stock Transfer and Trust Company, LLC.

 

  APPLIED DNA SCIENCES, INC

 

  By:       Name:     Title:

 

 

 

 

EXHIBIT II

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

American Stock Transfer and Trust Company, LLC
Operations Center
6201 15th Avenue, Third Floor
Brooklyn, NY 11219

Telephone: (718) 921-8210

Attention: [●]

 

Re: Applied DNA Sciences, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Applied DNA Sciences, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of [●], 2018 (the “Securities Purchase
Agreement”), entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders secured convertible notes (the “Notes”) which are convertible into the
Company’s common stock, $0.001 par value per share (the “Common Stock”).
Pursuant to the Securities Purchase Agreement, the Company also has entered into
a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issuable
upon conversion of the Notes under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on _______, 201_, the Company filed a Registration Statement
on Form S-1 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling shareholder thereunder.

 

In connection with the foregoing, we advise you that the SEC has entered an
order declaring the Registration Statement effective under the 1933 Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, based upon our review of the list of current stop orders available on
the SEC’s website, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the 1933 Act pursuant to the Registration Statement.

 

 Exhibit II-1 

 

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
August 31, 2018, provided at the time of such reissuance, the Company has not
otherwise notified you that the Registration Statement is unavailable for the
resale of the Registrable Securities.

 

  Very truly yours,       [ISSUER’S COUNSEL]

 

  By:  

 

cc: [LIST NAMES OF BUYERS]

 



 Exhibit II-2 



 